Exhibit 10.2
Execution Version
 
SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS
BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE
TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).
GAS TREATING AND CO2 DELIVERY AGREEMENT
by and between
SANDRIDGE EXPLORATION AND PRODUCTION, LLC
and
OXY USA INC.
Dated June 29, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I DEFINITIONS     1  
 
           
1.1
  Definitions     1  
1.2
  General Interpretative Principles     15  
 
            ARTICLE II TERM     16  
 
            ARTICLE III TREATMENT COMMITMENTS     16  
 
           
3.1
  Treating Requirement     16  
3.2
  SD Gas     17  
3.3
  Treating     18  
3.4
  Nomination and Delivery of SD Gas to Century Plant     23  
3.5
  Century Plant Cost-Sharing     24  
3.6
  Sole Remedy     25  
3.7
  Royalty Owner Volumes     25  
3.8
  Expert     25  
 
            ARTICLE IV DELIVERY AND ACCEPTANCE OF CO2     26  
 
           
4.1
  Annual CO2 Requirement     26  
4.2
  Exception to CO2 Obligations     26  
4.3
  CO2     27  
4.4
  Monthly Nominations for Delivery of CO2     27  
4.5
  Five Year Budget and Three Year Monthly Delivery Schedule     29  
4.6
  Plant Operating Expense and Fuel and Electric Power Cost Reimbursement     29
 
4.7
  CO2 Delivery Deficiency     31  
4.8
  CO2 Take Deficiency     31  
4.9
  Delivery /Take Obligations     32  
4.10
  Sole Remedies     34  
4.11
  SD Equity CO2 Adjustments     34  
4.12
  Aggregate Delivery Obligation     34  
4.13
  Expert     34  
 
            ARTICLE V MEASUREMENT, TESTING, TITLE AND RISK OF LOSS     34  
 
           
5.1
  Meter Stations     34  
5.2
  Procedure     35  

i 



--------------------------------------------------------------------------------



 



                      Page  
5.3
  Meter Tests     35  
5.4
  Testing     35  
5.5
  Disputes     36  
5.6
  Title and Risk of Loss     36  
 
            ARTICLE VI PIPELINE TRANSPORTATION OF CO2     37  
 
           
6.1
  McCamey to Seminole Pipeline     37  
6.2
  Space Available Redelivery Points     37  
6.3
  Settlement of Imbalances     37  
6.4
  Third Party Transportation     38  
6.5
  Additional Oxy Transportation Obligations     39  
6.6
  Transport to McCamey     39  
 
            ARTICLE VII TAXES     39  
 
           
7.1
  Tax Liability     39  
7.2
  Exemption Claim     39  
 
            ARTICLE VIII CARBON CREDITS AND INCREMENTAL COSTS     39  
 
            ARTICLE IX REPRESENTATIONS AND WARRANTIES     39  
 
           
9.1
  Representations by Oxy     39  
9.2
  Representations by SD     40  
9.3
  Disclaimer     41  
 
            ARTICLE X ACCOUNTING AND PAYMENTS     41  
 
           
10.1
  Data to be Supplied by Oxy     41  
10.2
  Data to be Supplied by SD     41  
10.3
  Invoices     41  
10.4
  Auditing     42  
10.5
  Waiver of Lien Rights     42  
10.6
  Set Off Rights     42  
 
            ARTICLE XI SCHEDULES     42  
 
           
11.1
  Completion of Century Facilities     42  
11.2
  Operations Reporting and Other Information     43  

ii 



--------------------------------------------------------------------------------



 



                      Page   ARTICLE XII REMEDIES     44  
 
           
12.1
  Termination Rights     44  
12.2
  Payment Obligations     44  
12.3
  Other Obligations     44  
12.4
  Waiver of Consequential Damages     45  
12.5
  Effect of Termination     45  
12.6
  Past Due Interest     45  
12.7
  Reasonable Damages     45  
 
            ARTICLE XIII INDEMNIFICATION AND RELEASE     46  
 
           
13.1
  Employee; Third Person Claims     46  
13.2
  Release     46  
 
            ARTICLE XIV FORCE MAJEURE     46  
 
           
14.1
  Force Majeure     46  
14.2
  Strikes and Lockouts     48  
14.3
  Reference to Expert     48  
 
            ARTICLE XV INSURANCE     48  
 
           
15.1
  Coverages     48  
15.2
  Certificates: Proof of Loss     48  
 
            ARTICLE XVI GENERAL PROVISIONS     48  
 
           
16.1
  Relationship of the Parties     48  
16.2
  No Third Party Beneficiaries     49  
16.3
  Confidentiality     49  
16.4
  Governing Law     49  
16.5
  Disputes; Jurisdiction     49  
16.6
  Effect of Waiver     51  
16.7
  Assignment     51  
16.8
  Counterparts     52  
16.9
  Entire Agreement     52  
16.10
  Amendments     52  
16.11
  Severability     52  
16.12
  Notices     52  
16.13
  Authorized Representatives     55  
16.14
  Public Announcements     55  
16.15
  Power Marketing     55  

iii 



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A
  Annual Oxy CO2 Requirement
Exhibit B
  Measurement and Measurement Equipment
Exhibit C
  CO2 Credits and Costs
Exhibit D
  Insurance
Exhibit E
  Inlet Gas, Residue Gas and CO2 Specifications
Exhibit F
  Delivery Points

iv 



--------------------------------------------------------------------------------



 



GAS TREATING AND CO2 DELIVERY AGREEMENT
THIS GAS TREATING AND CO2 DELIVERY AGREEMENT is entered into as of June 29, 2008
(the “Effective Date”) by and between SandRidge Exploration and Production, LLC,
a Delaware limited liability company (“SD”), and Oxy USA Inc., a Delaware
corporation (“Oxy”).
Recitals
     Pursuant to the Construction Management Agreement, SD and Oxy have made
various covenants and agreements regarding the design, construction and
installation of the Century Facilities. The Century Facilities will be owned by
Oxy, and upon transfer of care, custody and control of the Century Facilities to
Oxy, Oxy will commence operating the Century Facilities.
     SD desires to enter into this Agreement in order to effectuate the disposal
of CO2 that results from the treating of SD Gas in the Century Plant and the
Legacy Plants.
     SD and Oxy desire to enter into this Agreement to set forth various rights
and obligations of SD and Oxy with regard to the Century Facilities and the
delivery and taking of CO2 from the Legacy Plants.
     Capitalized terms used in these Recitals shall have the meanings ascribed
to such terms in Article I.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein and intending to be legally bound, SD and Oxy agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to any terms or expressions defined elsewhere
in this Agreement, the terms or expressions set forth below shall have the
following meanings in this Agreement. All references in this Agreement to any
volume or quantity of Gas or CO2 shall be deemed to refer to the number of MSCF
of such Gas or CO2, as applicable, unless a different measurement metric is used
in connection with any such reference to any volume or quantity of CO2 or Gas.
     “Adjusted Annual Oxy CO2 Percentage” shall have the meaning ascribed to
such term in Section 4.9(b).
     “Adjusted Oxy Allocated Century Plant Fuel and Power Percentage” shall have
the meaning ascribed to such term in Section 3.5(c).
     “Affiliate” shall mean, in relation to any Person, any other Person which,
directly or indirectly, controls or is controlled by or is under common control
with such Person. For purposes of this definition, “control” (including
“controlled by” and “under common control with”) as used with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

 



--------------------------------------------------------------------------------



 



     “Agreement” shall mean this Gas Treating and CO2 Delivery Agreement,
including all exhibits hereto, as the same may be amended from time to time.
     “Annual CO2 Delivery Deficiency” shall mean, as to any applicable Year, the
positive number (if any) resulting from (a) the Annual Oxy CO2 Requirement for
such Year minus (b) the sum (i) of the Delivered SD CO2 for such Year, and
(ii) Deemed Delivered CO2 Volumes for such Year.
     “Annual CO2 Take Deficiency” shall mean, as to any applicable Year, the
positive number (if any) resulting from (a) the Annual Oxy CO2 Requirement for
such Year, minus (b) the sum of (i) the Delivered SD CO2 for such Year, and
(ii) the Deemed Taken CO2 Volumes for such Year.
     “Annual Oxy Century Plant Per MSCF CO2 Cost” for any Year shall mean
(a) the positive difference between (i) the aggregate for such Year of the SD
Century Plant Monthly Gas Fuel and Power Cost Amount less (ii) the aggregate
amounts required to be paid by SD pursuant to Section 3.5(f) for such Year; then
divided by (b) the aggregate for such Year of the Century Plant CO2.
     “Annual Oxy CO2 Requirement” shall mean as to each Year, the quantity of
CO2 set forth on Exhibit A for such Year, as adjusted pursuant to
Sections 4.5(c), 4.7(a), 4.8(a) and 4.9(e).
     “Applicable Laws” shall mean all statutes, regulations, rules, ordinances,
codes, licenses, permits, orders and approvals of each Governmental Authority
including Environmental Laws, all health, building, fire, safety and other
codes, ordinances and requirements and all applicable standards of the National
Board of Fire Underwriters, in each case, as amended, and any judicial or
administrative interpretation thereof, including any judicial order, consent,
decree or judgment; in each case, as applicable to Oxy, SD or the Century
Facilities, as the case may be.
     “Authorized Representative” shall mean, with respect to each Party, the
individual appointed by such Party pursuant to Section 16.13 to act on such
Party’s behalf with respect to that Party’s duties and responsibilities under
this Agreement.
     “Average Monthly CO2 Concentration of SD Gas” shall mean, for any Month,
the weighted average mole % concentration of CO2 in the SD Gas delivered to the
Century Plant for such Month.
     “Average Daily CO2 Amount” shall mean, (a) as to any day during a Month
that the Annual Oxy CO2 Requirement is described on a Month-by-Month basis, the
portion of the Annual Oxy CO2 Requirement applicable to such Month, divided by
the number of days in such Month, and (b) otherwise, the Annual Oxy CO2
Requirement divided by 365.
     “British Thermal Unit” or “Btu” means the quantity of heat required to
raise the temperature of one pound of water from 58.5 degrees Fahrenheit to 59.5
degrees Fahrenheit.
     “Business Day” means a calendar day other than Saturday, Sunday or a legal
or bank holiday in the State of Texas.

2



--------------------------------------------------------------------------------



 



     “Carbon Dioxide” or “CO2” shall mean a substance primarily composed of
molecules containing one atom of carbon and two atoms of oxygen and containing
at least 95 percent by volume of such molecules.
     “Century Facilities” shall mean the Century Plant and Pipelines.
     “Century Facilities In-Service Date” shall mean the first day of the first
month following the date that all portions of the Century Facilities have been
transferred to Oxy pursuant to Section 5.2 of the Construction Management
Agreement.
     “Century Plant” shall mean the gas treating plant constructed pursuant to
the Construction Management Agreement.
     “Century Plant CO2” shall mean, as to any applicable day, Month or Year,
the total quantity of CO2 measured at the Century Plant CO2 Delivery Point
resulting from the treatment of SD Gas that has been delivered to the Century
Plant during such period.
     “Century Plant CO2 Delivery Point” shall mean the location at which CO2
delivered from the Century Plant into the McCamey CO2 Pipeline is measured
(including associated meter(s)).
     “Century Facilities Design Deficiencies” shall mean any design
deficiencies, failure in process, construction deficiencies, or other
shortcomings in the Century Facilities that negatively impact the operation,
treating capacity, or efficiency of the Century Plant and that are identified by
Oxy (a) on or before the end of the first full calendar Year of operation
following the Century Facilities In-Service Date, (b) following the end of such
first full calendar Year of operation and the particular design deficiency,
failure in process, construction deficiency or other shortcoming was not
discovered during such first full calendar Year of operation because the actual
operation of the Century Plant during such Year did not permit the discovery of
the same, or (c) following the end of such first full calendar Year of operation
and are the result of operating conditions at the Century Plant falling outside
the design specifications for the Century Plant; and in the case of each of
clause (a), (b) and (c) above, excluding any such design deficiency, failure in
process, construction deficiency or other shortcoming as to periods from and
after (but not before) the time such design deficiency, failure in process,
construction deficiency or other shortcoming is cured or remedied. Any disputes
between the Parties with respect to clause (b) or (c) above shall be resolved
pursuant to Section 16.5(b).
     “Century Plant Monthly Gas Fuel and Power Cost Amount” shall have the
meaning ascribed to such term in Section 3.5(a).
     “Century Plant Net Power Amount” shall mean, as to any applicable Month,
the Century Plant Power Cost less the Century Plant Power Revenue. The Century
Plant Net Power Amount for any Month may be a positive or negative number.
     “Century Plant Power Cost” shall mean, as to any applicable Month, the cost
of electricity used in the operation of the Century Plant that is purchased from
third party electricity suppliers.

3



--------------------------------------------------------------------------------



 



     “Century Plant Power Revenue” shall mean, as to any applicable Month, the
amount of money received by the operator of the Century Plant (excluding any
set-off amount, if any, in respect of Century Plant Power Costs) for electricity
generated on site at the Century Plant and placed into the electric transmission
grid serving the Century Plant.
     “Century Plant Products” shall mean ethane, propane, iso-butane, normal
butane, iso-pentane, normal pentane, hexanes plus any other liquid hydrocarbon
product except for Residue Gas, or any mixtures thereof, and any incidental
methane included in any Century Plant Products, which are separated, extracted,
recovered or condensed, and saved, from Gas treated in the Century Plant.
     “Century Plant Products Delivery Point” shall mean the location at which
Century Plant Products resulting from the treatment of Gas at the Century Plant
are measured (including associated meter(s)).
     “Century Plant Receipt Point” shall mean the location at which Gas
delivered to the Century Plant is measured (including associated meter(s)).
     “Century Plant Residue Gas Delivery Point” shall mean the location at which
Residue Gas resulting from the treatment of Gas at the Century Plant is measured
(including associated meter(s)).
     “Claims” shall mean any claim, cause of action, demand, proceeding or
lawsuit and all costs, expenses, disbursements and damages incurred in
connection therewith including reasonable attorneys’ fees, disbursements and
costs of court.
     “Confidential Information” shall have the meaning ascribed to such term in
Section 16.3.
     “Construction Management Agreement” shall mean the Construction Management
Agreement dated as of the Effective Date by and between SD and Oxy, as the same
may be amended from time to time.
     “Conversion Methodology” shall mean, as applicable, (a) 0.65 MCF of CO2 per
MCF of Gas, and (b) 1.5385 MCF of Gas per MCF of CO2.
     “CP Delivery Shortfall Volume” shall have the meaning ascribed to such term
in Section 4.6(d).
     “D” means “per day” and is used to quantify a flow rate.
     “Deemed Daily Treatment Capacity” shall mean for any given day following
the Selexol Unit In-Service Date, the lesser of (a) the Designed Inlet Capacity
Volume and (b) the Annual Oxy CO2 Requirement for the Year in which such day
occurs (such volumes of CO2 to be converted to SD Gas volumes using the
Conversion Methodology) divided by 365.
     “Deemed Delivered CO2 Volumes” shall mean, as to any applicable Year and
without duplication, the sum of:

4



--------------------------------------------------------------------------------



 



  (a)   the volumes of SD Gas that are Properly Nominated and Made Available for
Delivery by SD at the Century Plant pursuant to Section 3.1 that Oxy is excused
from taking by Force Majeure pursuant to Article XIV (such volumes of SD Gas to
be converted to CO2 volumes using the Conversion Methodology);     (b)   the
volumes of SD Gas that are Properly Nominated and Made Available for Delivery by
SD at the Century Plant that Oxy is required to take pursuant to Section 3.1
that Oxy fails to take for reasons other than Force Majeure (such volumes of SD
Gas to be converted to CO2 volumes using the Conversion Methodology);     (c)  
the volumes of Legacy Plant Oxy CO2 that are Properly Nominated by SD that SD is
required to deliver pursuant to Section 4.1 but fails to so deliver to the
extent that SD is excused from such delivery by Force Majeure pursuant to
Article XIV; and     (d)   the volume of Legacy Plant Oxy CO2 that are Properly
Nominated and Made Available for Delivery by SD that Oxy is required to take
pursuant to Section 4.1 that Oxy fails to take for any reason.

For clarification purposes, the phrase “without duplication” as used above means
that a particular volume of CO2 or SD Gas can only be counted once for purposes
of this definition even though such volume would be (but for such “without
duplication” phrase) covered by more than one of clauses (a), (b), (c) and
(d) of this definition.
     “Deemed Runtime Percentage” shall mean, as to any applicable Month and
without duplication,

  (a)   the sum of

  (i)   the volumes of SD Gas that are delivered to the Century Plant by SD
during such Month;     (ii)   the volumes of SD Gas that the party acting as
operator of the Century Plant is excused from treating during such Month because
of Force Majeure pursuant to Article XIV;     (iii)   the volumes of SD Gas that
SD fails to deliver to the Century Plant during such Month because of Force
Majeure impacting SD pursuant to Article XIV;     (iv)   the volumes of SD Gas
that the party acting as operator of the Century Plant is unable to treat during
such Month because of Major Maintenance at the Century Plant;     (v)   the
volumes of SD Gas that the party acting as operator of the Century Plant is
unable to treat during such Month because of (A) Century

5



--------------------------------------------------------------------------------



 



      Facilities Design Deficiencies, or (B) the construction of the remaining
portions of the Century Facilities during operation of the Century Plant (as
described in Section 5.5 of the Construction Management Agreement);     (vi)  
the volumes of SD Gas that Oxy (while serving as the operator of the Century
Plant) is unable to treat during such Month because of any decrease in Century
Plant efficiencies caused by (A) Off-Spec Gas delivered by SD to the Century
Plant, or (B) SD Gas delivered by SD to the Century Plant having a CO2
concentration that reduces the treating capacity of the Century Plant;     (vii)
  during any period that Oxy is serving as the operator of the Century Plant,
any other volumes of SD Gas (as to any day, up to the Designed Inlet Capacity
Volume) that SD fails to deliver during such Month;     (viii)   during any
period that SD is serving as the operator of the Century Plant, the volumes of
SD Gas that SD is unable to treat during such Month because of any decrease in
Century Plant efficiencies caused by (A) Off-Spec Gas delivered by SD to the
Century Plant (limited, however, to the average decrease in Century Plant
efficiencies caused by Off-Spec Gas delivered by SD to the Century Plant during
the three Months preceding the date SD takes over as operator of the Century
Plant); or (B) SD Gas delivered by SD to the Century Plant having a CO2
concentration that reduces the treating capacity of the Century Plant (limited,
however, to the average decrease in Century Plant efficiencies caused by SD Gas
delivered by SD to the Century Plant during the three Months preceding the date
SD takes over as operator of the Century Plant having a CO2 concentration that
reduces the treating capacity of the Century Plant); and     (ix)   during any
period SD is serving as the operator of the Century Plant, any other volumes of
SD Gas (as to any day, up to the lesser of (A) the Designed Inlet Capacity
Volume and (B) the average daily volume of SD Gas covered by clause (vii) above
over the three Months preceding such Month) that SD fails to deliver during such
Month; provided, any reduction in SD Gas volumes that are Properly Nominated and
Delivered in accordance with the Annual Oxy CO2 Requirement shall not count
against SD;

  (b)   divided by the product of (i) the number of days in such Month,
multiplied by (ii) the Designed Inlet Capacity Volume.

For clarification purposes, the phrase “without duplication” as used above means
that a particular volume of SD Gas can only be counted once for purposes of this
definition even though such volume would be (but for such “without duplication”
phrase) covered by more than one of clauses (a)(i) — (vii) of this definition

6



--------------------------------------------------------------------------------



 



     “Deemed Taken CO2 Volumes” shall mean, as to any applicable Year and
without duplication, the sum of

  (a)   the volumes of SD Gas that are Properly Nominated and Made Available for
Delivery by SD pursuant to Section 3.1 that Oxy is excused from taking by Force
Majeure pursuant to Article XIV (such volumes of SD Gas to be converted to CO2
volumes using the Conversion Methodology);     (b)   the Performance Carve-Out
Volumes (such volumes of SD Gas to be converted to CO2 volumes using the
Conversion Methodology);     (c)   the volumes of CO2 that SD are required to
deliver pursuant to Section 4.1 but fails to deliver for any reason; and     (d)
  the volumes of CO2 that Oxy are required to take pursuant to Section 4.1 to
the extent that Oxy is excused from such obligation to take by Force Majeure
pursuant to Article XIV.

For clarification purposes, the phrase “without duplication” as used above means
that a particular volume of CO2 or SD Gas can only be counted once for purposes
of this definition even though such volume would be (but for such “without
duplication” phrase) covered by more than one of clauses (a), (b), (c) and
(d) of this definition.
     “Deficient Party” shall have the meaning ascribed to such term in
Section 4.9(a).
     “Delivered SD CO2” shall mean, for any applicable day or Year, the sum of
Century Plant CO2 and Legacy Plant Oxy CO2 delivered by SD to Oxy during such
period pursuant to this Agreement.
     “Denver City Facilities” shall mean those facilities owned by Oxy or third
parties located in Denver City, Texas and used for the collection, distribution
and transportation of CO2 (whether owned by Oxy or third parties).
     “Designed Inlet Capacity Volume” shall mean (a) commencing upon the Selexol
Unit In-Service Date and continuing until the Train 1 In-Service Date, 100
MMSCFD, (b) commencing on the Train 1 In-Service Date until the Century
Facilities In-Service Date, 400 MMSCFD, and (c) commencing upon the Century
Facilities In-Service Date and continuing thereafter, 675 MMSCFD.
     “Effective Date” shall have the meaning ascribed to such a term in the
Preamble to this Agreement.
     “Environmental Law” shall mean any and all Applicable Laws pertaining to
pollution, protection of human health or the environment, or workplace health
and safety, including the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic
Substances Control

7



--------------------------------------------------------------------------------



 



Act, 15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001
et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and all similar
Applicable Laws of any Governmental Authority having jurisdiction over the
Century Facilities or their respective operations, and all amendments to such
Applicable Laws and all regulations implementing any of the foregoing.
     “Executive Officer” shall mean, with respect to Oxy, any officer of
Occidental Petroleum Corporation with the title of vice president or any title
senior to vice president, and with respect to SD, any officer of SD with the
title of executive vice president or any title senior to executive vice
president.
     “Final Monthly SD Gas Delivery Nomination” shall have the meaning ascribed
to such term in Section 3.4(b).
     “Final Legacy Plant CO2 Nomination” shall have the meaning ascribed to such
term in Section 4.4(b).
     “Final Three Year Monthly Delivery Schedule” shall have the meaning
ascribed to such term in Section 4.5(b).
     “FM Assets” shall have the meaning ascribed to such term in
Section 14.1(b)(i).
     “Force Majeure” shall have the meaning ascribed to such term in
Section 14.1.
     “Gas” shall mean all hydrocarbon and non-hydrocarbon substances produced
from gas and/or oil wells in a gaseous state.
     “Governmental Authority” shall mean any governmental authority, agency,
department, commission, bureau, board, instrumentality, court or
quasi-governmental authority of the U. S., or any other state that has or
obtains jurisdiction over the matter in question, or any political subdivision
thereof.
     “Grey Ranch CO2 Pipeline” shall mean the pipeline from the Grey Ranch Plant
to the Mitchell Interconnect, and all facilities and equipment relating thereto
constructed pursuant to the Construction Management Agreement, which pipeline
shall be sized to accommodate all of the CO2 output of the both the Grey Ranch
Plant and the Pikes Peak Plant (both operating at full capacity).
     “Grey Ranch Plant” shall mean the gas treating plant currently owned by SD
and located in Pecos County, Texas.
     “HR Liabilities” shall have the meaning ascribed to such term in
Section 3.3(k)(iii).
     “IF Waha” shall mean, for any applicable Month, the price per MMBtu of
natural gas stated in U.S. Dollars, published under the heading “Market Center
Spot-Gas Prices ($/MMBtu): West Texas: Waha: Index” in the issue of Inside FERC
that reports prices effective on the first day of such Month.

8



--------------------------------------------------------------------------------



 



     “Indemnified Parties” shall have the meaning ascribed to such term in
Section 13.1.
     “Indemnifying Party” shall have the meaning ascribed to such term in
Section 13.1.
     “Labor Difficulties” shall mean strikes and other forms of organized
actions by labor or other personnel to stop or significantly reduce or slow down
work or production or to withdraw or withhold labor or services.
     “Legacy Opex” shall have meaning ascribed to such term in Section 4.6(a).
     “Legacy Plant CO2 Nomination” shall have the meaning ascribed to such term
in Section 4.4(a) and in the form below:

                              Quantity of             Quantity of SD   Legacy
Plant Oxy   Total Quantity Delivered to Oxy   Legacy Plant   Equity CO2   CO2  
of CO2 by SD   Delivery Point   (MMFSCD)   (MMFSCD)   (MMFSCD)                  
 
                                                   

     “Legacy Plant Delivery Points” shall mean the points of delivery of Legacy
Plant Oxy CO2 and SD Equity CO2 (and associated measurement meter(s)) (a) from
the Grey Ranch Plant into the Grey Ranch CO2 Pipeline, (b) from the Mitchell
Plant into the Mitchell Interconnect, (c) the McCamey Delivery Point and
(d) from the Pikes Peak Plant into the Grey Ranch CO2 Pipeline. Such delivery
points are generally located at or near the points shown on Exhibit F.
     “Legacy Plant Oxy CO2” shall mean, as to any applicable Month or Year, the
volumes of CO2 resulting from the treatment of Gas at the Legacy Plants that are
Properly Nominated and Delivered by SD to Oxy at the specified Legacy Plant
Delivery Points during such period.
     “Legacy Plants” shall mean the Pikes Peak Plant, the Grey Ranch Plant and
the Mitchell Plant and each of their associated compressor facilities.
     “LIBOR” shall mean the one (1) month interest rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing interest rate
quotations comparable to those currently provided on such page of such service)
at approximately 11:00 a.m., London time.
     “Loss and Unaccounted For” means, with respect to hydrocarbons and CO2,
volumes that are released into the atmosphere or otherwise removed from the
system and not made available as Residue Gas, Plant Fuel, Century Plant Products
or Century Plant CO2 for delivery at the respective delivery points set forth
herein. Loss shall be determined by the operator of the Century Plant and may be
measured directly, such as with a vent or flare meter, or indirectly measured,
such as through subtraction of volumes as measured at Century Plant inlet meters

9



--------------------------------------------------------------------------------



 



from Century Plant outlet meter on a per MMBtu basis, not including an allowance
for reasonable measurement errors as determined by the operator of the Century
Plant.
     “M” means one thousand.
     “Major Maintenance” shall mean maintenance activities at the Century Plant
that require a reduction in plant throughput or a shutdown of all or part of a
plant process. For clarification purpose, Major Maintenance does not include
maintenance on spared (n+1) rotating equipment.
     “MM” means one million.
     “McCamey CO2 Pipeline” shall mean the 24-inch in diameter pipeline from the
Century Plant to the McCamey Pump Station and all facilities and equipment
relating thereto constructed pursuant to the Construction Management Agreement.
     “McCamey Delivery Point” shall mean the interconnection between the Val
Verde Pipeline and the Oxy CO2 Pipelines located near McCamey, Texas.
     “McCamey Pump Station” shall mean the booster pumps operated by SD and
located near McCamey, Texas.
     “Methane Standard” shall have the meaning ascribed to such term in
Section 3.3(b).
     “MSCF” shall mean 1,000 standard cubic feet of Gas or CO2 (as applicable)
at a standard pressure base of 14.73 pounds per square inch absolute dry and
standard temperature base of 60 degrees Fahrenheit.
     “Mitchell Interconnect” shall mean the interconnection point between the
Grey Ranch Pipeline and the McCamey CO2 Pipeline which will be located at or in
the vicinity of the Mitchell Plant.
     “Mitchell Plant” shall mean the gas treating plant currently operated by
Anadarko Petroleum Corporation and located 14 miles South and 23 miles East of
Fort Stockton, Texas.
     “MMBtu” shall mean 1,000,000 Btus.
     “MMSCF” shall mean 1,000,000 standard cubic feet of Gas or CO2 (as
applicable) at a standard pressure base of 14.73 pounds per square inch absolute
dry and standard temperature base of 60 degrees Fahrenheit.
     “Month” shall mean the period commencing at 00:01 o’clock a.m. Central
Time, on the first day of a calendar month and ending at 00:01 o’clock a.m.,
Central Time, on the first day of the next succeeding calendar month.
     “Monthly SD Equity CO2 Redelivery Schedule” shall have the meaning ascribed
to such term in Section 4.4(c).

10



--------------------------------------------------------------------------------



 



     “Monthly SD Gas Delivery Nomination” shall have the meaning ascribed to
such term in Section 3.4(a).
     “NYMEX WTI” shall mean, for any applicable Month, the average of the daily
closing prices per barrel of West Texas Intermediate light sweet crude oil on
the New York Mercantile Exchange, stated in U.S. Dollars, as made public by the
New York Mercantile Exchange for such Month.
     “Off-Spec CO2” shall have the meaning ascribed to such term in
Section 4.3(b)(i).
     “Off-Spec Gas” shall mean Gas that is not consistent with the specification
set forth in the part of Exhibit E labeled “Inlet Gas”.
     “Original Oxy Requirement” shall mean the treating requirement of Oxy
pursuant to Section 3.1 and the take requirement of Oxy pursuant to
Section 4.1(b), in each case prior to any adjustment pursuant to
Sections 4.5(c), 4.7(a), 4.8(a) and 4.9.
     “Original SD Requirement” shall mean the delivery requirement of SD
pursuant to Section 4.1(a) prior to any adjustment pursuant to Sections 4.5(c),
4.7(a), 4.8(a) and 4.9.
     “Outstanding Amount” shall have the meaning ascribed to such term in
Section 10.6.
     “Oxy” shall have the meaning ascribed to such term in the preamble to this
Agreement.
     “Oxy Allocated Century Plant Fuel and Power Percentage” shall mean 43% as
such percentage is adjusted Monthly after the Selexol Unit In-Service Date by
the following equation and subject to the minimum and cap described below:

         
     ((NYMEX WTI/IF Waha) divided by ($72.35/$6.261)) times 0.43
  =   Oxy Allocated Century
 
      Plant Fuel and Power
 
      Percentage

     As adjusted pursuant to the preceding equation, such percentage shall be
capped at 75% and shall not be reduced below 25%.
     “Oxy Banked CO2” shall mean, in respect of any Year (or partial Year) from
and after the earlier of (i) January 1, 2011, or (ii) the Train 1 In-Service
Date, the positive difference (if any) between:
     (a) the sum of volume of CO2 (on a MSCF basis) that (i) is delivered by SD
from the Legacy Plants and taken by Oxy pursuant to this Agreement, and
(ii) results from the treatment at the Century Plant of SD Gas that is delivered
by SD and taken by Oxy pursuant to this Agreement, less (b) the Annual Oxy CO2
Requirement.
     “Oxy CO2 Pipelines” shall have the meaning ascribed to such term in
Section 6.2.

11



--------------------------------------------------------------------------------



 



     “Oxy CO2 Redelivery Points” shall mean those custody meter transfer points
on Oxy CO2 Pipelines where SD takes delivery of SD Equity CO2.
     “Oxy Reallocated Volumes” shall have the meaning ascribed to such term in
Section 4.8(a).
     “Party” and “Parties” shall mean SD and Oxy and their respective permitted
successors and assigns.
     “Per MSCF CO2 Cost” shall have the meaning ascribed to such term in
Section 4.6(a).
     “Per MSCF Weighted Average CO2 Cost” shall have the meaning ascribed to
such term in Section 4.6(a).
     “Performance Carve-Out Volumes” shall mean, as to any applicable Year, the
sum of the volumes included in sub clauses (ii) through (ix) of clause (a) of
the definition of the term “Deemed Runtime Percentage” for the same Year.
     “Person” shall mean any natural person, corporation, limited liability
company, partnership, joint venture, trust, unincorporated organization,
association, joint stock company, government or any agency or political
subdivision thereof or any other entity.
     “Pikes Peak Plant” shall mean the gas treating plant currently owned by SD
and located in Pecos County, Texas.
     “Pipelines” shall mean the McCamey CO2 Pipeline and the Grey Ranch CO2
Pipeline.
     “Plant Fuel” shall mean, as to any applicable Month, the MMBtu volume of
metered Gas or other hydrocarbons used or consumed as fuel in the operation
(including compression) of the Century Plant or the Legacy Plants, as
applicable.
     “Properly Nominated” shall mean (a) with respect to SD Gas, quantities of
SD Gas properly nominated by SD in accordance with Article III of this
Agreement, and (b) with respect to Legacy Plant Oxy CO2, quantities of Legacy
Plant Oxy CO2 properly nominated by SD in accordance with Article IV of this
Agreement.
     “Properly Nominate and Deliver”, and derivatives therof, shall mean
(a) with respect to SD Gas, quantities of SD Gas properly nominated and
delivered by SD to Oxy in accordance with Article III of this Agreement, and
(b) with respect to Legacy Plant Oxy CO2, quantities of Legacy Plant Oxy CO2
properly nominated and delivered by SD to Oxy in accordance with Article IV of
this Agreement.
     “Properly Nominate and Make Available for Delivery” shall mean (a) with
respect to SD Gas, quantities of SD Gas properly nominated by SD in accordance
with Article III of this Agreement that SD makes available for delivery to Oxy
pursuant to the terms of this Agreement but that Oxy fails to take, and (b) with
respect to Legacy Plant Oxy CO2, quantities of Legacy Plant Oxy CO2 properly
nominated by SD in accordance with Article III of this Agreement that

12



--------------------------------------------------------------------------------



 



SD makes available for delivery to Oxy pursuant to the terms of this Agreement
but that Oxy fails to take.
     “Reasonable and Prudent Person” shall mean a Person seeking in good faith
and acting reasonably (taking into account cost and commercial considerations)
to perform its contractual obligations and, in so doing and in the general
conduct of such undertaking, exercising that degree of skill, diligence,
prudence and foresight which would reasonably and ordinarily be expected from a
skilled and experienced Person engaged in the same type of undertaking under the
same or similar circumstances and conditions, and the expression the “Standard
of a Reasonable and Prudent Person” shall be construed accordingly.
     “Released Parties” shall have the meaning ascribed to such term in
Section 13.3.
     “Releasing Party” shall have the meaning ascribed to such term in
Section 13.3.
     “Residue Gas” shall mean hydrocarbon gas (primarily methane) resulting from
the treatment at the Century Plant of SD Gas for the removal of Century Plant
Products and CO2 therefrom and delivered to the Century Plant Residue Gas
Delivery Point.
     “Royalty Obligations” shall mean all monetary and other obligations owed to
the owners of any royalty interest in SD Gas, Residue Gas, Century Plant
Products, CO2 resulting from the treatment of SD Gas, or CO2 delivered by SD to
Oxy hereunder.
     “SD” shall have the meaning ascribed to such term in the preamble to this
Agreement.
     “SD Banked CO2” shall mean, in respect of any Year (or partial Year),
     (a) any volume of CO2 (on an MSCF basis) delivered by SD and taken by Oxy
prior to the earlier of (i) January 1, 2011, and (ii) the Train 1 In-Service
Date, and
     (b) from and after the earlier of (i) January 1, 2011, and (ii) the Train 1
In-Service Date, the positive difference (if any) between
     (A) the sum of the volume of CO2 (on a MSCF basis) that (1) is delivered by
SD from the Legacy Plants and taken by Oxy pursuant to this Agreement, and
(2) results from the treatment at the Century Plant of SD Gas that is delivered
by SD to Oxy pursuant to this Agreement, less
     (B) the Annual Oxy CO2 Requirement.
     “SD Century Plant Monthly Gas Fuel and Power Cost Amount” shall have the
meaning ascribed to such term in Section 3.5(b).
     “SD Equity CO2” shall mean, as to any applicable Month or Year, volumes of
CO2 resulting from the treatment of Gas at the Legacy Plants other than Legacy
Plant Oxy CO2.
     “SD Gas” shall mean Gas owned by SD or Gas as to which SD or an Affiliate
of SD has the right to market or treat (as applicable) the same.

13



--------------------------------------------------------------------------------



 



     “SD Reallocated Volumes” shall have the meaning ascribed to such term in
Section 4.7(a).
     “SD Self Retention Amount” shall have the meaning ascribed to such term in
Section 3.3(k)(v).
     “SD Upstream Compressor Facilities” shall mean any compressor station
servicing the Legacy Plants or the Century Plant that either (a) is greater than
6,000 horsepower or (b) has a throughput capacity of greater than 70 MMSCFD.
     “Section 4.9 Notice” shall have the meaning ascribed to such term in
Section 4.9(a).
     “Section 4.9 Payment” shall have the meaning ascribed to such term in
Section 4.9(c).
     “Selexol Unit In-Service Date” shall mean the first day of the first month
following the date on which care, custody and control of the Selexol Unit (as
defined in the Construction Management Agreement) is transferred to Oxy pursuant
to Section 5.2 of the Construction Management Agreement.
     “Seminole Pipeline” shall have the meaning ascribed to such term in
Section 6.1.
     “Seminole Pipeline In Service Date” shall have the meaning ascribed to such
term in Section 6.1.
     “Standard Cubic Feet” or “SCF” means the quantity of gaseous material
which, at a temperature of 60°F and a pressure of 14.73 psia occupies a volume
of one cubic foot.
     “Stipulated MSCF Amount” shall mean (a) as to Oxy, $0.70 per MSCF, and
(b) as to SD, $0.70 per MSCF (i) as to any Year in which the weighted average of
the Average Monthly CO2 Concentration of SD Gas for such Year is less than 60
mole%, (ii) for the purpose of calculating the Section 4.9 Payment, and
(iii) for the purpose of calculating the amount (if any) due by SD pursuant to
Section 4.7(a) for the final Year of the Term; and $0.25 per MSCF as to any Year
in which the weighted average of the Average Monthly CO2 Concentration of SD Gas
for such Year is equal to or greater than 60 mole%.
     “Subject CO2” shall have the meaning ascribed to such term in Section 6.5.
     “Taxes” mean any and all taxes, levies or other like assessments, including
but not limited to income tax, franchise tax , profits tax, windfall profits
tax, surtax, gross receipts tax, capital gains tax, remittance tax, withholding
tax, sales tax, use tax, value added tax, goods and services tax, presumptive
tax, net worth tax, special contribution, production tax, pipeline
transportation tax, severance tax, excise tax, ad valorem tax, property tax
(real, personal or intangible), inventory tax, transfer tax, premium tax,
environmental tax (including taxes under Section 59A of the U.S. Internal
Revenue Code), customs duty, stamp tax or duty, capital stock tax, franchise
tax, margin tax, occupation tax, payroll tax, employment tax, social security
tax, unemployment tax, disability tax, alternative or add-on minimum tax,
estimated tax, and any similar tax or assessment imposed by any Governmental
Authority or other taxing authority, together with any interest, fine or
penalty, or addition thereto, whether disputed or not.

14



--------------------------------------------------------------------------------



 



     “Term” shall have the meaning ascribed to such term in Article II.
     “Three Year Monthly Delivery Schedule” shall have the meaning ascribed to
such term in Section 4.5(a).
     “Train 1 In-Service Date” shall mean the first day of the first month
following the date on which care, custody and control of Train 1 (as defined in
the Construction Management Agreement) is transferred to Oxy pursuant to
Section 5.2 of the Construction Management Agreement.
     “Transfer” including the correlative terms “Transferring” or “Transferred”
shall mean any direct or indirect transfer, assignment, sale, gift, pledge,
hypothecation or other encumbrance, or any other disposition (whether voluntary,
involuntary or by operation of law).
     “Transfer Date” shall have the meaning ascribed to such term in
Section 3.3(k)(ii).
     “Transferred Employees” shall have the meaning ascribed to such term in
Section 3.3(k)(ii).
     “TSCF” shall mean 1,000,000,000,000 standard cubic feet of Gas or CO2 (as
applicable) at a standard pressure base of 14.73 pounds per square inch absolute
dry and standard temperature base of 60 degrees Fahrenheit.
     “U.S.” shall mean United States.
     “Val Verde Pipeline” shall mean the 10-inch in diameter CO2 pipeline owned
by SD or its Affiliates running from the gas treating plant owned by Oxy or its
Affiliates (commonly referred to as the “Terrell Plant”) to the McCamey Pump
Station, including lateral pipelines owned by SD or its Affiliates that provide
metering facilities and interconnection with (i) Oxy CO2 Pipelines located at or
near the McCamey Pump Station and (ii) the Pecos and Canyon Reef Carrier
pipelines at or near the McCamey Pump Station operated by Kinder Morgan, Inc. or
its Affiliates.
     “Work Site Employees” shall have the meaning ascribed to such term in
Section 3.3(j)(ii).
     “Year” shall mean the calendar year (or partial calendar year) commencing
on the January 1, 2009 and ending on December 31 of such calendar year, and each
succeeding full calendar year (January 1 through December 31) occurring during
the Term.
     1.2 General Interpretative Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

  (a)   The use of the singular form includes the plural, and the use of the
plural form includes the singular.     (b)   The use of any gender herein shall
be deemed to include the other gender.

15



--------------------------------------------------------------------------------



 



  (c)   The captions and headings used in this Agreement are inserted for
convenience only and do not constitute part of this Agreement and are in no way
intended to describe, interpret, define or limit the scope or content of this
Agreement or any provision of this Agreement.     (d)   The term “include” or
“including” and similar phrases shall mean including without limitation.     (e)
  References to “Articles” and “Sections” refer to Articles and Sections of this
Agreement.     (f)   Each reference to an “Article” of this Agreement shall
include all Sections of such Article. Similarly, each reference to a “Section”
shall include all subsections of such Section.     (g)   The terms “hereof”,
“herein”, “hereto” and similar words refer to this entire Agreement and not any
particular Article, Section, Exhibit or any other subdivision of this Agreement.
    (h)   References to “this Agreement” (including any Exhibit hereto) or any
other agreement or documents shall be construed as a reference to such agreement
or document as the same may be amended, modified, supplemented or restated and
shall include a reference to any agreement or document which amends, modifies,
supplements or restates, or is entered into, made or given pursuant to or in
accordance with its terms.     (i)   Reference to any Person shall be construed
as a reference to such Person’s successors and permitted assigns.

ARTICLE II
TERM
     This Agreement shall become effective as of the Effective Date and shall
continue until the end of the Year during which the thirtieth (30th) anniversary
of the Selexol Unit In-Service Date occurs (the “Term”).
ARTICLE III
TREATMENT COMMITMENTS
     3.1 Treating Requirement. Subject to the terms of this Agreement including
Section 4.12, from and after the Selexol Unit In-Service Date and thereafter
during the Term, Oxy shall treat at the Century Plant (subject to and in
accordance with Sections 3.2 and 3.3) any SD Gas that is Properly Nominated and
Delivered for any day during the Term up to the Deemed Daily Treatment Capacity
of the Century Plant less any Performance Carve-Out Volumes applicable to such
day.

16



--------------------------------------------------------------------------------



 



     3.2 SD Gas.

  (a)   SD shall use commercially reasonable efforts to cause SD Gas delivered
to the Century Plant to meet specification as shown on Exhibit E; provided, for
the first full calendar Year of operation following the Century Plant In-Service
Date, SD shall cause SD Gas delivered to the Century Plant to meet specification
as shown on Exhibit E and to have a CO2 concentration of no less than 62% and no
more than 68% (and SD shall use commercially reasonable efforts to cause the
average CO2 concentration over a reasonable testing period during such Year
established by Oxy to equal 65%).     (b)   Off-Spec Gas.

  (i)   Oxy shall use commercially reasonable efforts to accept SD Off-Spec Gas;
provided, Oxy shall have no obligation to accept such Off-Spec Gas if the
processing of such Off-Spec Gas (A) will result in damage to the Century
Facilities, or (B) will not, following treatment in the normal course at the
Century Plant, result in Residue Gas consistent with the specifications set
forth in the part of Exhibit E labeled “Residue Gas” or CO2 consistent with the
specifications set forth in the part of Exhibit E labeled “CO2”. Any CO2
resulting from the treatment of any Off-Spec Gas accepted by Oxy pursuant to
this Section 3.2(b) shall be deemed to have been Properly Nominated and
Delivered by SD to Oxy for purposes of this Agreement.     (ii)   To the extent
that Oxy agrees to accept Off-Spec Gas pursuant to Section 3.2(b)(i), any
incremental operating fuel and operating costs associated with the treatment and
processing of such Off-Spec Gas shall be calculated pursuant to Section 3.5,
shall be for the account of SD, and SD shall pay such amounts pursuant to the
provisions of Section 10.3 and 10.4. To the extent that Oxy determines that the
treatment of any such Off-Spec Gas will require additional capital expenditure
at the Century Plant, Oxy will not be required to use commercially reasonable
efforts to accept such Off-Spec Gas except to the extent that (A) SD agrees to
pay for such capital improvements on a payment schedule acceptable to Oxy;
(B) the Parties agree on an allocation of the additional operating costs (if
any) associated with such capital improvement between the Parties; and (C) to
the extent such capital improvement will, in the reasonable judgment of Oxy,
negatively impact the performance obligations of Oxy pursuant to this Agreement,
the Parties agree on an equitable adjustment to such performance obligations.

17



--------------------------------------------------------------------------------



 



  (iii)   SD shall give Oxy reasonable prior written notice of any Off-Spec Gas
that SD anticipates wanting to deliver to the Century Plant. Any Off-Spec Gas
not explicitly accepted in writing for delivery by Oxy shall not be deemed to
have been delivered to Oxy for purposes of Sections 3.1 or 4.1, and SD shall be
liable for any damage to the Century Plant caused by such SD Gas not explicitly
accepted by Oxy.

     3.3 Treating.

  (a)   Upon receipt of SD Gas at the Century Plant Receipt Point, Oxy shall
treat such SD Gas in the Century Plant, and following such treating Oxy shall
deliver to SD the Century Plant Products and Residue Gas resulting from such
treating at the Century Plant Products Delivery Point and the Century Plant
Residue Gas Delivery Point, respectively. CO2 resulting from the treating of SD
Gas shall be retained by Oxy. Title to such CO2 shall vest in Oxy at the time
the CO2 is separated from the SD Gas stream, and such CO2 shall be deemed to be
properly taken by Oxy pursuant to Section 4.1.     (b)   Oxy shall use
commercially reasonable efforts to have the Century Facilities operational 24
hours per day, seven days per week, subject in all events to the provisions of
the “Deemed Runtime Percentage” definition. Scheduled and unscheduled
maintenance shall be conducted in a manner that limits the amount of time the
Century Facilities are not fully operational to the least amount of time
practicable. Oxy shall use commercially reasonable efforts to maintain and
operate the Century Facilities in accordance with Applicable Laws and standard
industry practices. Additionally, Oxy shall use commercially reasonable efforts
to operate the Century Plant in the manner required to meet the plant design
methane concentration in the CO2. In addition, Oxy’s obligations to take and
treat SD Gas pursuant to this Article III shall be reduced to reflect the full
extent of the Deemed Runtime Percentage. Except as provided in the following
sentence, if the Party operating the Century Plant desires to contract for
electricity on an interruptible basis, then such action shall be subject to the
mutual agreement of the Parties. If Oxy desires to contract for electricity for
the Century Plant on a interruptible basis during any period of the Term from
and after the time at which Oxy has received 3.5 TSCF of CO2 from SD pursuant to
the terms of this Agreement, Oxy shall notify SD thereof and SD shall have the
right to elect (by notice given to Oxy within ten (10) days after receipt of
such notice from Oxy) to have electricity during such period provided on a firm
basis, in which event SD shall bear and pay the difference between the cost of
such electricity on a firm basis as compared to such interruptible basis.    
(c)   (i) If, during any Month, the average methane component of the CO2
resulting from the treatment of SD Gas at the Century Plant exceeds the greater
of (i) 1.0 mole% or (ii) the mole percentage composition

18



--------------------------------------------------------------------------------



 



      demonstrated through performance testing of the Century Plant (the
“Methane Standard”), then Oxy shall pay to SD for the calculated Btus in excess
of the Methane Standard an amount equal to the IF Waha value of such Btus.

(ii) If, during any Month, the difference of (A) the measured Gas streams in
Btus from the process to the plant vent or flare, less (B) losses resulting from
Century Plant Design Deficiencies and upsets not caused by the operator
(including Force Majeure), exceeds (C) 0.25 mole% of the SD Gas Btus, then Oxy
shall pay SD for the calculated Btus in excess of 0.25 mole% of the SD Gas Btus
an amount equal to the IF Waha value of such Btus.
(iii) If, in the opinion of non-operator, the operator is not prudently managing
plant Loss and Unaccounted For, then the Parties agree to refer the dispute to
resolution in accordance with Section 16.5(b).

  (d)   Oxy shall initially operate the Century Plant, and shall continue to
operate (or cause the operation of) the Century Plant for the entire Term except
as set forth in this Section 3.3. During any time that Oxy is acting as operator
of the Century Plant, Oxy will have the right to replace any management,
supervisory and other employees, as Oxy determines in its reasonable discretion.
    (e)   The Parties shall establish an operating committee, with two
representatives from each Party, to meet semi-annually (commencing on the
Selexol Unit In-Service Date), or more frequently as either Party may reasonably
request, to review performance of the Century Plant, and to identify
opportunities for operational enhancement (including capital improvements) at
the Century Plant. Minutes of each operating committee meeting shall be prepared
and distributed by the Party then acting as operator of the Century Plant. The
operating committee is a consultative body only, and shall have no authority to
bind the Parties.     (f)   SD may, by written notice to Oxy, notify Oxy that SD
is considering invoking its rights to become operator of the Century Plant
pursuant to Section 3.3(h) if (i) from and after the end of the second full
calendar Year of operation following the Century Facilities In-Service Date, the
average Deemed Runtime Percentage for any three (3) consecutive Month period is
less than 80%, (ii) from and after the end of the third full calendar Year of
operation following the Century Facilities In-Service Date, the average Deemed
Runtime Percentage for any three (3) consecutive Month period is less than 84%,
(iii) from and after the end of the fourth full calendar Year of operation
following the Century Facilities In-Service Date, the average Deemed Runtime
Percentage for any three (3) consecutive Month period is less than 87%, or
(iv) from and after the end of the fifth full calendar Year of operation
following the Century Facilities In-Service

19



--------------------------------------------------------------------------------



 



      Date, the average Deemed Runtime Percentage for any three (3) consecutive
Month period is less than 90%.

  (g)   From and after the sixth full calendar Year of operation following the
Century Plant In-Service Date, if for any rolling two (2) Year period commencing
with the fifth full calendar Year of operation following the Century Plant
In-Service Date, the Deemed Runtime Percentage for such two (2) Year period is
less than 96%, then SD, by written notice to Oxy, may require Oxy to appoint SD
as operator of the Century Plant, subject to the provisions of Section 3.3(j).  
  (h)   Upon delivery of a notice pursuant to Sections 3.3(f) or (i)(2), the
Parties shall meet promptly to appoint an independent expert to consult with the
Parties to develop an action plan to be undertaken by the Party acting as
operator to improve Deemed Runtime Percentage to an acceptable level (as
determined by the Parties). The action plan will include targeted completion
dates for such actions. If the Party acting as operator does not complete the
required actions on or before the agreed schedule, or the Deemed Runtime
Percentage does not improve to 96% as measured over the ninety (90) day period
commencing with completion of the action plan, the non-operator Party will have
the right (i) if SD is the non-operator Party, to require Oxy to appoint SD as
operator of the Century Plant (such appointment to be subject to the provisions
of Section 3.3(j)), or (ii) if Oxy is the non-operator Party, to terminate SD’s
appointment as operator.     (i)   Following the appointment of a new operator
pursuant to Section 3.3 (g), 3.3 (h), 3.3(i)(3) or 3.3(k)(iv):

  1.   the operating committee shall continue to meet to address operational
issues at the Century Plant;     2.   the non-operating Party may, by written
notice to the other Party, trigger the provisions of Section 3.3(h) if (i) from
and after the second anniversary of the appointment of the operator, the average
Deemed Runtime Percentage for any three (3) consecutive Month period is less
than 80%, (ii) from and after the third anniversary of the appointment of the
operator, the average Deemed Runtime Percentage for any three (3) consecutive
Month period is less than 84%, (iii) from and after the fourth anniversary of
the appointment of the operator, the average Deemed Runtime Percentage for any
three (3) consecutive Month period is less than 87%, or (iv) from and after the
fifth anniversary of the appointment of the operator, the average Deemed Runtime
Percentage for any three (3) consecutive Month period is less than 90%; and

20



--------------------------------------------------------------------------------



 



  3.   from and after the third anniversary of the appointment of the new
operator pursuant to Section 3.3(g), 3.3(h) or 3.3(i)(3), if for any rolling two
(2) Year period following such appointment, the Deemed Runtime Percentage for
such two (2) Year period is less than 96%, then the non-operator Party may, by
written notice to the other Party, (i) if SD is the non-operator Party, require
Oxy to appoint SD as operator of the Century Plant (such appointment to be
subject to the provisions of Section 3.3(j)), or (ii) if Oxy is the non-operator
Party, to terminate SD’s appointment as operator.

  (j)   The following provisions shall apply in the event SD exercises its right
to cause Oxy to appoint SD as operator of the Century Plant:

  (i)   Oxy will continue to bear the operating expense of the Century Plant,
subject to Section 3.5.     (ii)   SD shall be responsible for general
direction, supervision and control of employees working at the Century Plant
(the “Work Site Employees”).     (iii)   Oxy shall retain the authority to hire,
terminate, discipline and reassign all Work Site Employees; provided, with Oxy’s
consent, which shall not be unreasonably withheld, SD may replace any
management, supervisory and other Work Site Employees and Oxy will have the
right to approve the terms of employment.     (iv)   Oxy shall be responsible
for the payment of wages to the Work Site Employees, for payment of payroll
taxes and for tax withholdings and other lawful and authorized deductions from
pay with respect to the Work Site Employees.     (v)   SD and Oxy shall promptly
notify the other of all complaints, allegations or incidents of any
discrimination or harassment, gross misconduct, workplace safety violations,
labor grievances or union organizational activity. The Parties agree to
cooperate with and assist each other in the investigation of any such
complaints, allegations or incidents.     (vi)   SD shall use commercially
reasonably efforts to maintain a safe working environment and provide proper
safety training in compliance with state and Federal OSHA Standards.     (vii)  
SD shall indemnify, hold harmless, protect and defend Oxy and its Affiliates
from and against any and all Claims (A) asserted by Work Site Employees arising
out of SD’s direction, supervision and control of Work Site Employees other than
Claims for bodily injury to or death of any Work Site Employee, except those
involving claims of gross negligence; (B) asserted by Persons other

21



--------------------------------------------------------------------------------



 



      than Oxy and its Affiliates arising out of any failure by SD to comply
with the provisions of Section 3.3(j)(vi) or otherwise arising out of the
operation of the Century Plant by SD (excluding Claims for bodily injury to or
death of any Work Site Employee, except those involving claims of gross
negligence); and (C) any environmental Claim in connection with the operation of
the Century Plant by SD.     (viii)   Oxy shall add SD as an alternate employer
under Oxy’s workers’ compensation insurance policy covering the Work Site
Employees and shall notify the Work Site Employees of such coverage. For
purposes of Section 13.1 of this Agreement, the Work Site Employees will be
considered employees of Oxy until such time (if ever) they become a Transferred
Employee, and Transferred Employees will be considered employees of SD for
purposes of Section 13.1 from and after the date they become a Transferred
Employee.

  (k)   (i) If SD is appointed operator of the Century Plant and as of the first
anniversary of such appointment SD continues to serve as the operator of the
Century Plant, then within 30 days following such first anniversary date SD
shall notify Oxy whether SD desires to continue to serve (or not serve) as the
operator of the Century Plant. If SD notifies Oxy that it desires to continue to
serve as the operator of the Century Plant, then within 30 days of such notice
SD (A) may make employment offers to those employees of Oxy working at the
Century Plant designated by SD and (B) shall obtain the all risk physical damage
insurance coverage for the Century Plant described in Section IID of Exhibit D.

(ii) As to those employees who accept SD’s employment offer (“Transferred
Employees”), from and after the date such employees become Transferred Employees
(the “Transfer Date”) SD shall provide to such employees (while they continue to
be employed by SD) with employee benefit plans that are provided by SD to its
similarly situated employees, and SD shall cause such employees to be credited
with service with SD and its Affiliates under SD’s employee benefit plans for
purposes of eligibility, vesting and seniority.
(iii) Oxy shall be responsible for and discharge all liabilities, obligations,
costs, claims and demands, including, but not limited to, wages, bonuses,
variable compensation and benefits under applicable plans (including retiree
welfare benefits), workers’ compensation coverage and severance pay (“HR
Liabilities”): (A) for those Oxy employees who do not become Transferred
Employees and/or (B) that are accrued or incurred or are attributable to any
breach or default by Oxy prior to the Transfer Date in respect of Transferred
Employees.

22



--------------------------------------------------------------------------------



 



(iv) Effective as of the Transfer Date, SD shall be responsible for and
discharge all HR Liabilities in respect of Transferred Employees.
(v) As to such all risk physical damage insurance coverage for the Century Plant
obtained by SD, (A) the self retention or deductible amount under such policy
shall be consistent with the self retention or deductible amounts maintained by
SD on the Pikes Peak Plant, Grey Ranch Plant and similar plants or facilities
owned by SD or its Affiliates (the “SD Self Retention Amount”), (B) in the event
of any casualty or other event with respect to the Century Plant giving rise to
a claim on such all risk physical damage insurance coverage, SD shall bear and
pay the SD Self Retention Amount, and (C) SD shall invoice Oxy for (and Oxy
shall pay to SD) the premiums for such all risk physical damage insurance
(excluding the self retention and deductible amounts referenced in clause
(B) preceding).
(vi) If SD notifies Oxy that it does not desire to continue to serve as the
operator of the Century Plant, then as soon as reasonably practicable thereafter
Oxy shall commence serving as the operator of the Century Plant.

  (l)   If an independent expert is appointed pursuant to this Section 3.3, the
Party then operating the Century Plant will bear the cost of such independent
expert.

     3.4 Nomination and Delivery of SD Gas to Century Plant.

  (a)   SD shall, commencing on or before the fifteenth (15th) Business Day
prior to the Selexol Unit In-Service Date, and fifteen (15) Business Days prior
to the end of each Month thereafter during the Term, deliver to Oxy a delivery
schedule (“Monthly SD Gas Delivery Nomination”) setting forth the amount of the
SD Gas nominated by SD to be delivered by SD to the Century Plant Receipt Point
during the immediately following Month expressed as a daily rate. The amount
nominated by SD in any Monthly SD Gas Delivery Nomination shall not exceed the
Designed Inlet Capacity Volume less (if known) the Performance Carve-Out Volumes
applicable to such day. If SD fails to provide such Monthly SD Gas Delivery
Nomination within such fifteen (15) Business Day period, the Monthly SD Gas
Delivery Nomination for such Month shall be deemed to be the volumes that were
delivered by SD during the immediately preceding Month.     (b)   Within five
(5) Business Days after receipt of each Monthly SD Gas Delivery Nomination from
SD, Oxy shall provide SD with notice of how much of the SD Gas nominated by SD
for each day of such Month pursuant to such Monthly SD Gas Delivery Nomination
that Oxy is able to accept delivery of (“Final Monthly SD Gas Delivery
Nomination”) expressed as a daily rate. Subject to Article XIV, SD shall deliver
to the

23



--------------------------------------------------------------------------------



 



      Century Plant Receipt Point on each day of Month the applicable amount of
SD Gas (consistent with the specification set forth in the part of Exhibit E
labeled “Inlet Gas”) as set forth on the Final Monthly SD Gas Delivery
Nomination. If Oxy does not deliver the Final Monthly SD Gas Delivery Nomination
within such five (5) Business Day period, the applicable Monthly SD Gas Delivery
Nomination shall be deemed the Final Monthly SD Gas Delivery Nomination.     (c)
  SD shall use commercially reasonable efforts to make SD Gas available at the
Century Plant Receipt Point at an even rate throughout each day. To the extent
that SD fails to make SD Gas available at the Century Plant Receipt Point at an
even rate throughout each day, Oxy’s obligation to take such SD Gas shall be on
a commercially reasonable efforts basis.     (d)   All amounts of Gas nominated
by SD in accordance with Article III shall be deemed to be SD Gas that has been
“Properly Nominated” by SD. Except as set forth in Section 3.2(b), Oxy shall
have no obligation to take delivery of SD Gas that has not been Properly
Nominated by SD consistent with the provisions of Sections 3.1, 3.2 and 3.4.

     3.5 Century Plant Cost-Sharing. The provisions of clauses (a), (b) and
(c) of this Section 3.5 shall apply until (but not after) the time at which Oxy
has received delivery of 3.5 TSCF of CO2 from SD pursuant to the terms of this
Agreement.

  (a)   Electric power and Plant Fuel used in the operation of the Century Plant
shall be separately metered and recorded. The “Century Plant Monthly Gas Fuel
and Power Cost Amount” shall be the sum of:

  (i)   Century Plant Net Power Amount, plus     (ii)   the product of (A) Plant
Fuel used at the Century Plant, multiplied by (B) IF Waha.

  (b)   The “SD Century Plant Monthly Gas Fuel and Power Cost Amount” shall be
the product of:

  (i)   Century Plant Monthly Gas Fuel and Power Cost Amount, multiplied by    
(ii)   SD Gas volumes treated in the Century Plant during such Month, divided by
    (iii)   total Gas volumes treated in the Century Plant during such Month.

(such SD Gas volumes and Gas volumes based on respective inlet volumes of Gas
delivered to the Century Plant during such Month.)

24



--------------------------------------------------------------------------------



 



  (c)   SD shall bear the following portion of the SD Century Plant Monthly Fuel
and Power Cost Amount:

  (i)   1, minus     (ii)   the sum of (A) the Oxy Allocated Century Plant Fuel
and Power Percentage, plus (B) the Average Monthly CO2 Concentration of SD Gas,
minus 0.65;         multiplied by     (iii)   SD Century Plant Monthly Gas Fuel
and Power Cost Amount.

  (d)   If the Average Monthly CO2 Concentration of SD Gas is less than 60 mole
% or greater than 70 mole %, as a condition to Oxy’s agreement to accept such SD
Gas, the Parties will agree on an equitable method for adjusting the cost
sharing mechanism in respect of such SD Gas.     (e)   Notwithstanding anything
to the contrary, if during any Month any Gas other than SD Gas is treated at the
Century Plant and any such Gas is Off-Spec Gas, then any incremental electric
power and Plant Fuel associated with the treatment and processing of such
Off-Spec Gas shall be calculated by Oxy and shall be excluded from the SD
Century Plant Monthly Gas Fuel and Power Cost Amount.     (f)   Oxy shall
invoice SD Monthly for the amount to be borne by SD pursuant to Section 3.2 and
this Section 3.5, and SD shall pay such invoiced amounts pursuant to the
provisions of Section 10.3 and 10.4.     (g)   Oxy shall provide SD Monthly a
statement reflecting the total Plant Fuel used at the Century Plant during such
Month (excluding any such Plant Fuel purchased from third Persons) and SD shall
invoice Oxy for (and Oxy shall pay) an amount equal to such total Plant Fuel
multiplied by IF Waha for such Month.

     3.6 Sole Remedy. The sole and exclusive remedies for failure to perform
pursuant to this Article III are as set forth in Section 3.3.
     3.7 Royalty Owner Volumes. If any royalty owner elects to take in kind its
royalty share of any Gas produced by SD or any of its Affiliates and such Gas is
treated at the Century Plant, then solely for purposes of Section 4.1, the
quantity of CO2 resulting from such treatment shall be deemed to have been
delivered by SD to Oxy to the extent that title to such CO2 is transferred to
Oxy and the royalty owner of such CO2 has no further claims to such CO2.
     3.8 Expert. Any disputes with respect to Sections 3.2(b) and (c), and
3.3-3.5 shall be resolved pursuant to Section 16.5(b).

25



--------------------------------------------------------------------------------



 



ARTICLE IV
DELIVERY AND ACCEPTANCE OF CO2
     4.1 Annual CO2 Requirement. Subject to the terms of this Agreement, from
and after January 1, 2009 and each Year thereafter during the Term, (a) SD shall
cause the sum of (i) the Century Plant CO2 and (ii) the Legacy Plant Oxy CO2,
when added to the Deemed Delivered CO2 Volumes for the same Year, to equal or
exceed the applicable Annual Oxy CO2 Requirement, and (b) Oxy shall take
delivery of Legacy Plant Oxy CO2 at the Legacy Plant Delivery Points until the
sum of such Legacy Plant Oxy CO2, Century Plant CO2 and the Deemed Taken CO2
Volumes for the same Year equal the applicable Annual Oxy CO2 Requirement.
     4.2 Exception to CO2 Obligations. Notwithstanding the provisions of
Section 4.1, the obligations of the Parties to make and take delivery of CO2
pursuant to Section 4.1 are subject to the following limitations:

  (a)   for the period from January 1, 2009 through the Selexol Unit In-Service
Date, (i) the obligation of SD to deliver CO2, and the obligation of Oxy to take
delivery of CO2, shall be on a commercially reasonable efforts basis, and
neither Party shall incur any liability to the other Party for any failure to
deliver or take CO2 during such period, and (ii) to the extent Oxy takes
delivery of CO2 from SD pursuant to this Section 4.2(a), Oxy shall reimburse SD
for such CO2 at the Per MSCF Weighted Average CO2 Cost for such Month.     (b)  
for the period from the Selexol Unit In-Service Date through the Train 1
In-Service Date, (i) Oxy shall have a firm obligation to take any Century Plant
CO2, subject to Oxy having in place adequate transportation for such Century
Plant CO2, and (ii) all other obligations of SD to deliver CO2, and obligations
of Oxy to take CO2, shall be on a commercially reasonable efforts basis, and
neither Party shall incur any liability to the other Party for any failure to
deliver or take CO2 during such period. Oxy shall provide periodic updates to SD
regarding Oxy’s efforts to secure adequate transportation for the Century Plant
CO2 to be delivered during the period from the Selexol Unit In-Service Date
through the Train 1 In-Service Date.     (c)   In no event shall Oxy be required
to accept deliveries of CO2 that have not been Properly Nominated.     (d)   Oxy
shall be obligated to only use commercially reasonable efforts to take on any
day volumes of CO2 greater than 105% of the Average Daily CO2 Amount applicable
to such day, and Oxy shall incur no liability to SD for any failure to take such
excess.

26



--------------------------------------------------------------------------------



 



     4.3 CO2.

  (a)   SD shall cause all CO2 delivered to Oxy at the Legacy Plant Delivery
Points to meet the specifications as shown on Exhibit E.     (b)   Off-Spec CO2

  (i)   Oxy shall have no obligation to take delivery of Legacy Plant Oxy CO2
that is not consistent (on a composite basis) with the specification as shown on
Exhibit E (such CO2, “Off-Spec CO2”); provided that, to the extent the CO2
transportation pipeline to be utilized by either Party will not accept such CO2
for transport, such CO2 shall constitute Off-Spec CO2. Notwithstanding the
foregoing, (A) Oxy shall use commercially reasonable efforts to blend Legacy
Plant Oxy CO2 with Century Plant CO2 to meet CO2 pipeline specifications and
(B) Oxy shall use commercially reasonable efforts to accept Off-Spec CO2. Any
such CO2 accepted in writing by Oxy for delivery shall, to the extent delivered,
be deemed to have been Properly Nominated and Delivered by SD to Oxy for
purposes of this Agreement.     (ii)   SD shall give Oxy reasonable prior
written notice of any Off-Spec CO2 that SD anticipates wanting to deliver to
Oxy. Any Off-Spec CO2 not explicitly accepted in writing for delivery by Oxy
shall not be deemed to have been delivered to Oxy for purposes of Section 4.1,
and SD shall be liable for any damage caused by such Off-Spec CO2 not explicitly
accepted by Oxy. To the extent Oxy’s acceptance of Off-Spec CO2 impacts Oxy’s
ability to perform Oxy’s obligations pursuant to this Agreement, Oxy’s
obligations under this Agreement shall be adjusted to reflect the full extent of
such impact, as determined by the Parties.

     4.4 Monthly Nominations for Delivery of CO2.

  (a)   Legacy Plant CO2 Nominations. SD shall, commencing on or before the
fifteenth (15th) Business Day prior to the end of December 2008, and fifteen
(15) Business Days prior to the end of each Month thereafter during the Term,
provide to Oxy a delivery schedule (“Legacy Plant CO2 Nomination”) setting forth
the amount of (i) Legacy Plant Oxy CO2 and (ii) SD Equity CO2 nominated by SD to
be delivered to each Legacy Plant Delivery Point during the immediately
following Month expressed as a daily rate. If SD fails to provide such Legacy
Plant CO2 Nomination within such fifteen (15) Business Day period, the Legacy
Plant CO2 Nomination for such Month shall be deemed to be the quantities that
were delivered by SD during the immediately preceding Month.

27



--------------------------------------------------------------------------------



 



  (b)   Final Legacy Plant CO2 Nominations. Within five (5) Business Days after
receipt of each Legacy Plant CO2 Nomination from SD, Oxy shall provide SD with
notice of how much of the Legacy Plant Oxy CO2 and SD Equity CO2 nominated for
such Month by SD pursuant to such Legacy Plant CO2 Nomination that Oxy is able
to accept delivery of (“Final Legacy Plant CO2 Nomination”) expressed as a daily
rate. Subject to Article XIV, SD shall deliver to each Legacy Plant Delivery
Point on each day of such Month the applicable amount of CO2 (consistent with
the specification set forth on Exhibit E) as set forth on the Final Legacy Plant
CO2 Nomination. If Oxy does not deliver the Final Legacy Plant CO2 Nomination
within such five (5) Business Day period, the Legacy Plant CO2 Nomination shall
be deemed the Final Legacy Plant CO2 Nomination.     (c)   SD Equity CO2
Redelivery Nominations. SD shall, commencing on or before the fifteenth (15th)
Business Day prior to the end of December 2008, and fifteenth (15) Business Days
prior to the end of each Month thereafter during the Term, provide to Oxy a CO2
redelivery schedule (“SD Equity CO2 Redelivery Nomination”) for the amount of
the SD Equity CO2 nominated by SD to be redelivered by Oxy, up to the amount of
SD Equity CO2 nominated pursuant to the Final Legacy Plant CO2 Nomination and
subject to adjustments made pursuant to Section 6.3, to specific Oxy Redelivery
Points on Oxy CO2 Pipelines during such immediately following Month. If SD fails
to provide such SD Equity CO2 Redelivery Nomination within such fifteen (15th)
Business Day period, the SD Equity CO2 Redelivery Nomination for such Month
shall be deemed to be the quantities that were delivered by SD during the
immediately preceding Month.     (d)   SD Delivery Rates. SD shall use
commercially reasonable efforts to make Legacy Plant Oxy CO2 and SD Equity CO2
to be delivered pursuant to the Final Legacy Plant CO2 Nomination available at
the Legacy Plant Delivery Points at an even rate throughout each day. To the
extent that SD fails to make Legacy Plant Oxy CO2 and SD Equity CO2 available at
the Legacy Plant Delivery Points at an even rate throughout each day, Oxy’s
obligation to take such Legacy Plant Oxy CO2 and SD Equity CO2 shall be on a
commercially reasonable basis.     (e)   Oxy Redelivery Rates. Oxy shall use
commercially reasonable efforts to redeliver SD Equity CO2 nominated pursuant to
the Final Legacy Plant CO2 Nomination subject to adjustments made pursuant to
Section 6.3 at an even rate throughout each day.     (f)   Properly Nominated.
All amounts of Legacy Plant Oxy CO2 nominated by SD in accordance with
Article IV shall be deemed to be CO2 that has been “Properly Nominated” by SD.
Except as set forth in Section 4.3(b), Oxy shall have no obligation to take
delivery of Legacy Plant Oxy CO2

28



--------------------------------------------------------------------------------



 



      that has not been Properly Nominated by SD consistent with the provisions
of Sections 4.1-4.4.

     4.5 Five Year Budget and Three Year Monthly Delivery Schedule.

  (a)   SD shall, commencing ninety (90) days after the Effective Date, and on
or before August 1 for each year during the Term, provide Oxy with a projected
Month-by-Month delivery schedule for the next successive five (5) Year period.
This shall be for budget planning purposes only.     (b)   From time to time SD
may have CO2 volumes available from SD Legacy Plants in excess of the Annual Oxy
CO2 Requirement. Under such circumstances, SD shall provide Oxy a two (2) Year
notice of such excess CO2 volumes and an associated thirty-six (36) Month
forecast of such volumes available for the period following the two (2) Year
notice (“Three Year Monthly Delivery Schedule”) indicating the nomination of
volumes SD will cause to be delivered to Oxy. The Three Year Monthly Delivery
Schedule will include (i) SD Gas to Century Plant, (ii) Annual Oxy CO2
Requirement, (iii) SD Equity CO2 and (iv) SD Equity CO2 being offered to Oxy in
excess of the Annual Oxy CO2 Requirement.     (c)   Within thirty (30) days
after receipt of each Three Year Monthly Delivery Schedule, Oxy shall provide
notice to SD with a corresponding schedule of volumes that indicates the volumes
of additional SD Equity CO2 nominated by SD that Oxy is able to accept for
delivery (“Final Three Year Monthly Delivery Schedule”) which shall then
increase the Annual Oxy CO2 Requirement for each Year Oxy accepts delivery of
such additional volumes, and decrease SD’s obligation to deliver CO2 volumes,
and Oxy’s obligation to take CO2 volumes, in successive Years beginning with the
Year closest to the end of the Term of this Agreement in which Oxy is obligated
to deliver CO2 volumes to Oxy.

     4.6 Plant Operating Expense and Fuel and Electric Power Cost Reimbursement.

  (a)   The operating costs incurred in operating the Pikes Peak Plant, Grey
Ranch Plant and Mitchell Plant shall be separately tracked and recorded. The
aforesaid operating costs shall include cash costs only (such as plant operating
expenses, Plant Fuel, electric power costs at such plants, and the third party
treating fee payable at the Mitchell Plant) and shall not include such non cash
items such as depreciation, amortization, depletion and corporate overhead (the
aggregate amount of such Legacy Plant operating costs, the “Legacy Opex”). For
purposes of this Agreement, such Legacy Opex for a Month or a Year, as
applicable, will be expressed on a per MSCF of CO2 basis (i.e., CO2 that results
from the treatment of Gas at all Legacy Plants, including any such CO2 that is
vented) (the “Per MSCF CO2 Cost”), and the weighted average of such Per MSCF CO2
Costs shall be determined (as to the applicable Month or Year, as applicable,
the “Per

29



--------------------------------------------------------------------------------



 



      MSCF Weighted Average CO2 Cost”). Notwithstanding the foregoing, for all
purposes of this Agreement, the Per MSCF Weighted Average CO2 Cost shall not
exceed an amount equal to (i) $1.00, plus (ii) the product of one percent (1%)
multiplied by the positive difference (if any) between (A) NYMEX WTI for such
Month, less (B) $125.00.     (b)   SD shall invoice Oxy Monthly for an amount
determined by multiplying the Legacy Plant Oxy CO2 for such Month by the Per
MSCF Weighted Average CO2 Cost for such Month, and Oxy shall pay such invoiced
amounts pursuant to the provisions of Sections 10.3 and 10.4, and such payment
shall be in full satisfaction of all obligations of Oxy to SD in respect of such
volumes of Legacy Plant Oxy CO2.     (c)   For purposes of this Agreement, Plant
Fuel used in any Month shall be deemed to have a value/cost equal to IF Waha.  
  (d)   Notwithstanding the foregoing provisions of this Section 4.6, to the
extent that SD fails in any Year to Properly Nominate and Make Available for
Delivery at the Century Plant Receipt Point a quantity of SD Gas that, when
treated at the Century Plant, results in a volume of CO2 at least equal to the
product of (i) the Deemed Daily Treatment Capacity, multiplied by (ii) 365,
multiplied by (iii) the Deemed Runtime Percentage for such Year, multiplied by
(iv) 0.65 (such shortfall, the “CP Delivery Shortfall Volume”), then without
prejudice to the provisions of Section 4.7 (to the extent the CP Delivery
Shortfall Volume results in an Annual CO2 Delivery Deficiency):

  (i)   to the extent that a volume of Legacy Plant Oxy CO2 in excess of the CP
Delivery Shortfall Volume shall have been delivered and taken during such Year,
SD shall repay to Oxy an amount equal to the product of (A) the positive
difference, if any, of the Per MSCF Weighted Average CO2 Cost less the Annual
Oxy Century Plant Per MSCF CO2 Cost multiplied by (B) the CP Delivery Shortfall
Volume;     (ii)   to the extent that the CP Delivery Shortfall Volume exceeds
the volume of Legacy Plant Oxy CO2 delivered and taken during such Year, SD
shall repay to Oxy an amount equal to the product of (A) the positive
difference, if any, of the Per MSCF Weighted Average CO2 Cost less the Annual
Oxy Century Plant Per MSCF CO2 Cost multiplied by (B) the volume of Legacy Plant
Oxy CO2 delivered and taken during such Year; and     (iii)   to the extent no
Legacy Plant Oxy CO2 was delivered and taken during such Year, the provisions of
Section 4.7 shall apply.

30



--------------------------------------------------------------------------------



 



     4.7 CO2 Delivery Deficiency.

  (a)   Within forty-five (45) days following each Year, SD shall provide Oxy a
statement for such Year, itemized on a Month-by-Month basis, reflecting (i) the
Annual Oxy CO2 Requirement, (ii) Delivered SD CO2, (iii) Deemed Delivered CO2
Volumes, and (iv) the Annual CO2 Delivery Deficiency. If for such Year, the
Annual CO2 Delivery Deficiency is zero or less, then no payment or offset with
SD Banked CO2s shall be required pursuant to this Section 4.7. If for such Year
the Annual CO2 Delivery Deficiency is greater than zero, then as liquidated
damages SD shall (x) use an amount of SD Banked CO2s required to offset the
Annual CO2 Delivery Deficiency, provided that in no event shall the amount of SD
Banked CO2 volumes used in respect of any Month during such Year to offset the
portion of the Annual CO2 Delivery Deficiency applicable to such Month exceed
0.833% of the Annual Oxy CO2 Requirement for such Year, and (y) if the amount of
SD Banked CO2s permitted to be used to offset the Annual CO2 Delivery Deficiency
are not sufficient to offset the Annual CO2 Delivery Deficiency, SD shall pay to
Oxy an amount equal to the Stipulated MSCF Amount multiplied by the remaining
(non-offset) volumes of Annual CO2 Delivery Deficiency. The volumes of the
Annual CO2 Delivery Deficiency with respect to which the payment amount was
calculated pursuant to clause (y) preceding shall not be counted against the
Annual Oxy CO2 Requirement but rather shall be added to the final Year of the
Term (“SD Reallocated Volumes”).     (b)   Upon the application of any SD Banked
CO2s pursuant to Section 4.7(a)(x), such SD Banked CO2 volumes shall be deemed
eliminated from the SD Banked CO2s.

     4.8 CO2 Take Deficiency.

  (a)   Within forty-five (45) days following each Year, Oxy shall provide to SD
a statement for such Year, itemized on a Month-by-Month basis, reflecting
(i) the Annual Oxy CO2 Requirement, (ii) Delivered SD CO2, (iii) Deemed Taken
CO2 Volumes, and (iv) the Annual CO2 Take Deficiency. If for such Year the
Annual CO2 Take Deficiency is zero or less, then no payment or offset with Oxy
Banked CO2s shall be required pursuant to this Section 4.8. If for such Year the
Annual CO2 Take Deficiency is greater than zero, then as liquidated damages Oxy
shall (x) use an amount of Oxy Banked CO2s required to offset the Annual CO2
Take Deficiency, provided that in no event shall the amount of Oxy Banked CO2
volumes used in respect of any Month during such Year to offset the portion of
the Annual CO2 Take Deficiency applicable to such Month exceed 0.833% of the
Annual Oxy CO2 Requirement for such Year, and (y) if the amount of Oxy Banked
CO2s permitted to be used to offset the Annual CO2 Take Deficiency are not
sufficient to offset the Annual CO2 Take Deficiency, Oxy shall pay to SD an
amount equal to the Stipulated MSCF Amount

31



--------------------------------------------------------------------------------



 



      multiplied by the remaining (non-offset) volumes of Annual CO2 Take
Deficiency. The volumes of Annual CO2 Take Deficiency with respect to which the
payment amount was calculated pursuant to clause (y) preceding shall not be
counted against the Annual Oxy CO2 Requirement but rather shall be added to the
final Year of the Term (“Oxy Reallocated Volumes”).     (b)   Upon the
application of any Oxy Banked CO2s pursuant to Section 4.8(a)(x), such Oxy
Banked CO2 volumes shall be deemed eliminated from the Oxy Banked CO2s.

     4.9 Delivery /Take Obligations.

  (a)   If during any two (2) consecutive Year period following the first five
(5) Years of the Term following the Century Facilities In-Service Date, either
the Annual CO2 Delivery Deficiency, or the Annual CO2 Take Deficiency, is
greater than twenty percent (20%) of the applicable Annual Oxy CO2 Requirement,
then the Party so failing to perform its obligations during such two (2) Year
period (the “Deficient Party”) may, by one hundred eighty (180) days prior
written notice to the other Party (the “Section 4.9 Notice”), make a lump sum
payment to the other Party to reduce its liquidated damages obligations pursuant
to Section 4.7 or 4.8 (as applicable) for the remaining Term, as follows:    
(b)   the Section 4.9 Notice shall indicate the amount of CO2 the Deficient
Party intends to deliver (if the Deficient Party is SD) or that the Deficient
Party intends to take (if the Deficient Party is Oxy) for the remaining Term,
expressed as percentage of the Annual Oxy CO2 Requirement (the “Adjusted Annual
Oxy CO2 Percentage”).     (c)   The Deficient Party shall include in the
Section 4.9 Notice a calculation of the following amount (the “Section 4.9
Payment”): the present value (calculated on a 10% discount basis) of the sum of
the following amounts, calculated for each remaining Year of the Term:

  (i)   one (1) minus the Adjusted Annual Oxy CO2 Percentage, multiplied by    
(ii)   the Annual Oxy CO2 Requirement for such Year, multiplied by     (iii)  
the Stipulated MSCF Amount.

  (d)   Within five (5) Business Days after delivery of the Section 4.9 Notice,
the Party receiving the Section 4.9 Notice shall notify the Deficient Party if
it agrees with calculation of the Section 4.9 Payment. Any disputes between the
Parties with respect to the calculation of the Section 4.9 Payment shall be
resolved pursuant to the provisions of Section 16.5(b).

32



--------------------------------------------------------------------------------



 



  (e)   Within five (5) Business Days following resolution of the correct amount
of the Section 4.9 Payment, the Deficient Party shall pay such Section 4.9
Payment to the other Party. Effective on the date such Section 4.9 Payment is
received by the other Party (or on such later date as the Parties may agree),
the Annual Oxy CO2 Requirement for each Year (or partial Year) of the remaining
Term shall be deemed adjusted by multiplying such amount by the Adjusted Annual
Oxy CO2 Percentage.     (f)   Following the payment of the Section 4.9 Payment
pursuant to Section 4.9(e), this Agreement shall continue in full force and
effect for the adjusted Annual Oxy CO2 Requirement for each remaining Year of
the Term (as determined by Section 4.9(e)), and subject to the other provisions
of this Agreement, provided that

  (i)   to the extent such Section 4.9 Payment is made by SD:

(A) during each Year, SD shall offer to Oxy (for delivery at the Legacy Plant
Delivery Points) all CO2 produced at the Legacy Plants in excess of the
applicable adjusted Annual Oxy CO2 Requirement for such Year (up to the Original
SD Requirement less volumes offered by SD to Oxy during the same Year pursuant
to Section 4.9(f)(i)(B)), and any volumes of Legacy Plant Oxy CO2 so offered in
excess of the applicable adjusted Annual Oxy CO2 Requirement and up to the
Original SD Requirement shall be priced in accordance with Section 4.6(d)(i) as
if such volumes were a CP Delivery Shortfall Volume; and
(B) SD shall offer to Oxy (for delivery to and treating at the Century Plant in
accordance with Section 3.3) all volumes of SD Gas that can be delivered to the
Century Plant through collection and transportation systems then used by SD to
transport SD Gas to the Century Plant (up to the Original SD Requirement), and
SD shall have no obligation under this clause (B) to modify, add to or enlarge
any such systems;

  (ii)   to the extent such Section 4.9 Payment is made by Oxy

(A) Oxy shall use commercially reasonable efforts to take the volumes of CO2 in
excess of the applicable adjusted Annual Oxy CO2 Requirement for such Year made
available by SD at the Legacy Plant Delivery Points (up to the Original Oxy
Requirement less volumes treated by Oxy during the same Year pursuant to
Section 4.9(f)(ii)(B));
(B) Oxy shall give first priority to any proposed deliveries by SD of SD Gas to
the Century Plant (as to any day up to the Deemed Daily Treatment Capacity less
any Performance Carve-Out Volumes applicable to such day) for treatment pursuant
to Section 3.3 (up to the Original Oxy Requirement); and

33



--------------------------------------------------------------------------------



 



(C) Oxy shall not take delivery of CO2 from any other source for use in Oxy’s
enhanced oil recovery operations in the Permian Basin.
     4.10 Sole Remedies. Each Party’s sole and exclusive remedies for the other
Party’s failure to perform pursuant to Sections 4.1-4.4 are as set forth in
Sections 4.6-4.8.
     4.11 SD Equity CO2 Adjustments. In addition to SD’s delivery obligations of
CO2 set forth in Sections 4.1-4.4, to the extent that SD has volumes of SD
Equity CO2 that SD is not using for enhanced oil recovery projects in which SD
or one of its Affiliates operates or owns an interest, Oxy shall have a right of
first refusal to acquire such additional SD Equity CO2 by reimbursing SD an
amount equal to the Per MSCF Weighted Average CO2 Cost applicable for the Month
of delivery of such SD Equity CO2. SD shall nominate and Oxy make acceptance of
these additional volumes pursuant to Section 4.4.
     4.12 Aggregate Delivery Obligation. Notwithstanding anything on this
Agreement to the contrary, the provisions of Sections 3.1, 4.1, 4.2, 4.5, 4.6,
4.7, 4.8, and 4.10 shall be of no force or effect from and after the time at
which Oxy has received delivery of 3.5 TSCF of CO2 from SD pursuant to the terms
of this Agreement; provided, SD shall use commercially reasonable efforts to
deliver volumes of CO2, and Oxy shall use commercially reasonable efforts to
treat and take SD Gas and to take volumes of CO2, in each case, in excess of 3.5
TSCF and the terms of this Agreement (other than such Sections 3.1, 4.1, 4.2,
4.5, 4.6, 4.7, 4.8 and 4.10) shall apply to such volumes.
     4.13 Expert. Any disputes between the Parties with respect to this
Article IV shall be resolved pursuant to Section 16.5(b).
ARTICLE V
MEASUREMENT, TESTING, TITLE AND RISK OF LOSS
     5.1 Meter Stations. SD shall ensure that a measuring station for custody
transfer of Legacy Plant Oxy CO2 delivered hereunder is installed, operated and
maintained in accurate working order at each of the Legacy Plant Delivery
Points. SD shall ensure that a measuring station for custody transfer of Century
Plant CO2 delivered hereunder is installed in accurate working order at the
Century Plant CO2 Delivery Point. SD may, at its discretion and cost, install
and operate check measurement and check chromatographs on the SD Gas, Residue
Gas, and Century Plant CO2 streams. Check measurement may be accomplished with
either redundant meter tubes, or parallel meters on a single meter tube. Oxy
shall ensure that a measuring station for custody transfer of Century Plant CO2
delivered hereunder is operated and maintained in accurate working order at the
Century Plan CO2 Delivery Point. Oxy shall also cause the measuring station for
custody transfer of inlet Gas at the Century Plant Receipt Point, for custody
transfer of Century Plant Products at the Century Plant Products Delivery Point,
and for custody and transfer of Residue Gas at the Century Plant Residue Gas
Delivery Point to be operated and maintained in accurate working order. Each
such measuring station shall be equipped in accordance with the standards set
forth in the American Petroleum Institute, Manual of Petroleum Measurement
Standards, Chapters 14.3 and 21.1 and American Gas Association Report No. 3 and
No. 9 (latest editions). Measurement equipment

34



--------------------------------------------------------------------------------



 



will be subject to change to allow use of improved technology under such
standards. Each such measuring station will have a check meter installed in the
adjoining piping circuit.
     5.2 Procedure. Custody transfer measurement of Gas entering the Century
Plant, of Residue Gas and Century Plant Products at the Century Plant, and of
CO2 at the Legacy Plants shall be calibrated and inspected in accordance with
Exhibit B.
     5.3 Meter Tests. SD shall ensure that the measurement equipment at the
Legacy Plant Delivery Points is accurate and in repair, and that such periodic
tests of such equipment as SD or the operator of each Legacy Plant may deem
necessary are made as often as needed, but in no case shall the calibration
interval exceed 31 days. SD shall give Oxy reasonable notice of each such test
of the measuring equipment in order that, if Oxy desires, Oxy may have its
representative present to witness such test (subject to the receipt of any
required approval of any third party operator of the applicable Legacy Plant).
Oxy shall ensure that the measurement equipment at the Century Plant Receipt
Point, the Century Plant CO2 Delivery Point, the Century Plant Residue Gas
Delivery Point, and the Century Plant Products Delivery Point is accurate and in
repair, and that such periodic tests of such equipment as Oxy may deem necessary
are made as often as needed, but in no case shall the calibration interval
exceed 31 days. Oxy shall give SD reasonable notice of each such test of the
measuring equipment in order that, if SD desires, SD may have its representative
present to witness such test.
     5.4 Testing.

  (a)   SD shall cause monthly composite tests to determine the quantity and
specifications of Legacy Plant Oxy CO2 delivered to Oxy at the Legacy Plant
Delivery Points to be made as often as reasonably necessary by approved standard
methods in general use. SD shall promptly furnish Oxy with copies of all such
test results. SD shall give Oxy reasonable notice of all such tests in order
that Oxy may have its representative present, if Oxy so desires (subject,
however, to obtaining any required approval from any third party operator of any
Legacy Plant).     (b)   Composition of SD Gas, Residue Gas and CO2 at the
Century Plant, relative density, heating value, and other relevant values shall
be determined by online chromatographic analysis, except that analysis of the
Century Plant Product shall be determined by monthly laboratory analysis. The
chromatographs shall be interfaced with the electronic flow meter on each
particular stream for updates of noted values as such are measured and
calculated in order that measured quantities are determined utilizing such
information and thereby representative of the gas quality experienced at the
delivery point, receipt point or other pertinent measurement location for the
reported time interval. Chromatographs shall be calibrated daily using standards
representative of the streams being analyzed. If analysis is outside
chromatograph design accuracy and repeatability, the chromatograph will require
calibration that day. At a minimum each chromatograph must be tested and
verified weekly. This will require a

35



--------------------------------------------------------------------------------



 



      minimum of three separate standards. Gas Chromatographs shall be
installed, operated, maintained and verified according to applicable industry
standards (API 14.1, API 21.1, GPA 2261, GPA 2145, GPA 2172, and GPA 2177).    
(c)   Century Plant Product samples shall be taken monthly for all volumes sold
during the preceding Month and delivered to a third party laboratory for
analysis.     (d)   Oxy and SD shall use commercially reasonable efforts to
cause all of the data resulting from the tests and analyses described in this
Section 5.4 to be made available electronically on line to the other Party at
all times, including feeds of live chromatograph analysis data.

     5.5 Disputes. Any dispute between the Parties with respect to matters
addressed in Sections 5.1-5.5 shall be resolved pursuant to Section 16.5(b).
     5.6 Title and Risk of Loss.

  (a)   As between SD and Oxy, (i) title to Century Plant Products and Residue
Gas shall remain in SD at all times, (ii) title to CO2 resulting from the
treating of SD Gas in the Century Plant shall vest in Oxy at the time such CO2
is separated from the SD Gas stream, and (iii) title to CO2 delivered by SD to
Oxy at the Legacy Plant Delivery Points shall transfer from SD to Oxy at the
time such CO2 passes through such Legacy Plant Delivery Points.     (b)   As
between SD and Oxy, (i) during the period following the delivery to Oxy of SD
Gas at the Century Plant Receipt Point and the redelivery of the Residue Gas and
Century Plant Products to SD, the Party acting as operator of the Century Plant
shall be in possession and control of such SD Gas and shall be responsible for
any loss of such SD Gas (without limiting Section 3.3(c), except Century Plant
Fuel due to the same being addressed in Section 3.5, and loss and unaccounted
for Gas as normally occurs during treating) and Claims caused thereby (other
than as set forth in Section 13.2) , (ii) prior to the delivery to Oxy of CO2 at
Legacy Plant Delivery Points, SD shall be in possession and control of such CO2
and shall be responsible for any loss of such CO2 and Claims caused thereby
(provided, if any of such CO2 is transported to any such delivery point through
a pipeline owned or operated by Oxy or one of its Affiliates, the terms of any
tariff or other agreement relating to such transportation shall control over any
conflicting provisions set forth in this Section 5.7(b)(ii)), (iii) following
the delivery to Oxy of Legacy Plant Oxy CO2 at the Legacy Plant Delivery Points,
and following the separation in the Century Plant of CO2 from the SD Gas stream
when Oxy is operator of the Century Plant, Oxy shall be in possession and
control of such CO2 and shall be responsible for any loss of such CO2 and Claims
caused thereby, and (iv)

36



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS
BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE
TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).
when SD is operator of the Century Plant, following the separation in the
Century Plant of CO2 from the SD Gas stream and until delivery of such CO2 to
Oxy, SD shall be in possession and control of such CO2 and shall be responsible
for any loss of such CO2 and Claims caused thereby.
ARTICLE VI
PIPELINE TRANSPORTATION OF CO2
     6.1 McCamey to Seminole Pipeline. Oxy may, at its sole option, elect to
construct and place in service a pipeline (and related equipment and facilities)
from (or near) the McCamey Delivery Point to (or near) Seminole, Texas (the
“Seminole Pipeline”) to transport CO2. If constructed, Oxy shall notify SD when
the Seminole Pipeline is placed into service (the “Seminole Pipeline In Service
Date”). During the period commencing no sooner than the thirtieth (30th) day
following SD’s receipt of the aforesaid notice (if any) from Oxy regarding the
Seminole Pipeline In Service Date and ending as of the expiration of the Term,
SD agrees to transport over, and Oxy agrees to provide the requisite capacity on
the Seminole Pipeline to so transport, SD Equity CO2 to the Denver City
Facilities. Without limiting Section 6.4, to the extent Oxy elects to construct
and place in service the Seminole Pipeline, the maximum volume of SD Equity CO2
that Oxy shall be obligated to transport pursuant to this Section 6.1 is 780
MMSCFD less the sum of (a) Century Plant CO2 and (b) Legacy Plant Oxy CO2
transported on the same day by Oxy under this Agreement. SD shall pay to Oxy
$*** per MSCF of SD Equity CO2 so transported over the Seminole Pipeline.
     6.2 Space Available Redelivery Points. “Oxy CO2 Pipelines” shall include
(a) Bravo pipeline system, (b) Sheep Mountain pipeline, (c) ESTE pipeline,
(d) Anton Irish pipeline, (e) Permian Basin pipelines (I) that originate at
Denver City or (II) that are located near or at the McCamey Pump Station, now or
hereafter that Oxy or its Affiliates either own or over which they have
assignable rights to transport without fee and (f) all associated laterals and
pipelines of the pipelines described in clauses (a) through (e) preceding. With
respect to SD Equity CO2 transported on the Seminole Pipeline pursuant to
Section 6.1 or by third Person pursuant to Section 6.3, SD may elect to take
redelivery of all or any volume of such SD Equity CO2 at any interconnection
point on any one or more of the Oxy CO2 Pipelines subject to capacity being
available on such Oxy CO2 Pipeline for such volume of SD Equity CO2 pursuant to
Section 4.4. Oxy shall use commercially reasonable efforts to accommodate SD’s
request. The fee payable by SD pursuant to Section 6.1 shall also cover any
service provided on the Oxy CO2 Pipelines; provided, Oxy may also include any
pipeline booster pump fees at Oxy’s actual incremental cost or as mutually
agreed.
     6.3 Settlement of Imbalances. Oxy and SD agree to deliver CO2 in accordance
with and subject to all the terms of this Agreement and to maintain as close as
reasonably possible a Monthly balance between SD Equity CO2 delivered and SD
Equity CO2 redelivered. The differences, if any, between the volumes of CO2
delivered by SD to Oxy and the volumes of

37



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS
BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE
TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).
CO2 redelivered by Oxy to SD hereunder at the end of each calendar year (any
such difference being an “Imbalance Quantity”) shall be settled as follows:

  (a)   The Party that has a greater amount of CO2 delivered to it under this
Agreement during a calendar year (“Over-receiving Party”) shall attempt to
balance in kind with the Party that has received the lesser amount of CO2 during
the same Year under this Agreement (“Under-receiving Party”) by increasing to
the extent possible the Over-receiving Party’s volume of deliveries hereunder to
eliminate such Imbalance Quantity within ninety (90) days after the end of the
applicable Year of the imbalance or within ninety (90) days after the end of the
Term. The Under-receiving Party may elect to receive all or part of the volumes
of CO2 constituting an Imbalance Quantity at any of its respective Legacy Plant
Delivery Points if for Oxy’s account, or Oxy CO2 Redelivery Points if for SD’s
account. If after the ninety (90) day period, an Imbalance Quantity still
remains, both Parties will work in good faith to resolve any outstanding
balances. At any time throughout the Term should the Imbalance Quantity exceed
five (5) BCF, the Under-receiving Party may at its sole option, by providing
notice thereof to the Over-receiving Party within thirty (30) days of such
determination, elect to either (i) take delivery of such Imbalance Quantity
during the twelve (12) Months following such determination or (ii) be paid the
Per MSCF Weighted Average CO2 Cost of the settlement Month for such Imbalance
Quantity by the Over-receiving Party within sixty (60) days of receiving such
notification.     (b)   An Imbalance Quantity existing at the termination of
this Agreement will be adjusted by the Over-receiving Party, in its sole
discretion, either (i) by delivering to the Under-receiving Party such Imbalance
Quantity over a six Month period from the date of such termination on a schedule
determined by the Under-receiving Party or (ii) by paying the Under-receiving
Party an amount equal to the Per MSCF Weighted Average CO2 Cost of the
settlement Month for such Imbalance Quantity.

     6.4 Third Party Transportation. To the extent that Oxy does not elect to
construct and place into service the Seminole Pipeline, Oxy shall enter into one
or more transportation agreements with one or more CO2 pipeline transportation
companies, which transportation agreement(s) shall permit Oxy to ship up to 780
MMSCFD which shall include (a) Century Plant CO2, (b) Legacy Plant Oxy CO2 and
(c) SD Equity CO2. Through the Train 1 In-Service Date, SD shall pay to Oxy the
actual third party costs incurred by Oxy in transporting such SD Equity CO2
pursuant to this Section 6.4; thereafter, SD shall pay Oxy $*** per MSCF of SD
Equity CO2 transported pursuant to this Section 6.4.

38



--------------------------------------------------------------------------------



 



SPECIFIC TERMS IN THIS AGREEMENT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL
TREATMENT FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS
BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE
TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (* * *).
     6.5 Additional Oxy Transportation Obligations. If Oxy fails or is unable to
take CO2 in satisfaction of its obligations under Article IV or CO2 resulting
from the treatment of SD Gas at the Century Plant (the “Subject CO2”), in
addition to the transportation obligations of Oxy pursuant to Sections 6.1 and
6.3, Oxy shall provide transportation for the Subject CO2 consistent with the
terms of this Article VI (including the payment to Oxy of $*** per MSCF of
Subject CO2 transported pursuant to this Section 6.5), subject to Article XIV.
     6.6 Transport to McCamey. Notwithstanding anything to the contrary, as to
CO2 volumes transported under this Article VI, the segment of such
transportation service from Legacy Plant Delivery Points or Century Plant CO2
Delivery Point to the McCamey Delivery Point shall be provided free of charge to
SD.
ARTICLE VII
TAXES
     7.1 Tax Liability. In the event SD is appointed operator of the Century
Plant, all Taxes arising from SD’s conduct as operator of the Century Plant
shall become the responsibility of SD. Oxy shall be responsible for all Taxes
arising from its receipt of CO2 produced from the treatment of SD Gas. SD shall
be responsible for all Taxes arising from its receipt of the Century Plants
Products and Residue Gas. Any other Tax shall be the responsibility of the Party
having the legal liability for such Tax under applicable federal, state, or
local laws.
     7.2 Exemption Claim. To the extent applicable to any tax to be borne by a
Party pursuant to Section 7.1, such Party may furnish a properly executed direct
payment certificate or an exemption certificate in lieu of sales or use tax.
ARTICLE VIII
CARBON CREDITS AND INCREMENTAL COSTS
     SD and Oxy shall each comply with, and cause their Affiliates to comply
with, their respective obligations pursuant to Exhibit C.
ARTICLE IX
REPRESENTATIONS AND WARRANTIES
     9.1 Representations by Oxy. Oxy represents and warrants to SD that:

  (a)   Oxy is duly organized, validly existing and in good standing under the
laws of the State of Delaware and is duly qualified to do business in the State
of Texas.     (b)   Oxy has all requisite corporate power, authority and
capacity to execute, deliver and perform this Agreement and to consummate the
transaction

39



--------------------------------------------------------------------------------



 



      contemplated hereby. The execution, delivery and performance of this
Agreement and the consummation of the transaction contemplated hereby by Oxy
have been duly and validly authorized by all necessary corporate action on the
part of Oxy, and this Agreement has been duly and validly executed and delivered
by Oxy, and is the valid and binding obligation of Oxy, enforceable against Oxy
in accordance with its terms, subject to Applicable Laws of bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally.
    (c)   The execution, delivery and performance by Oxy of this Agreement does
not and will not (i) conflict with or violate any provision of Oxy’s
organizational documents; (ii) violate any provision of any Applicable Laws;
(iii) conflict with, violate, result in a breach of, constitute a default under
(without regard to requirements of notice, lapse of time, or elections of other
Persons, or any combination thereof) or accelerate or permit the acceleration of
the performance required by, any contracts or other instruments to which Oxy is
a party; or (iv) require any consent, approval or authorization of, or filing of
any certificate, notice, application, report or other document with, any
Governmental Authority or other Person that has not been obtained or the failure
to obtain which would cause a material adverse effect on Oxy’s ability to
perform its obligations under this Agreement.

     9.2 Representations by SD. SD represents and warrants to Oxy that:

  (a)   SD is duly organized, validly existing and in good standing under the
laws of the State of Delaware and is duly qualified to do business in the State
of Texas.     (b)   SD has all requisite corporate power, authority and capacity
to execute, deliver and perform this Agreement and to consummate the transaction
contemplated hereby. The execution, delivery and performance of this Agreement
and the consummation of the transaction contemplated hereby by SD has been duly
and validly authorized by all necessary corporate action on the part of SD, and
this Agreement has been duly and validly executed and delivered by SD, and is a
valid and binding obligation of SD, enforceable against SD in accordance with
its terms, subject to Applicable Laws of bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally.     (c)   The execution,
delivery and performance by SD of this Agreement does not and will not
(i) conflict with or violate any provision of SD’s organizational documents;
(ii) violate any provision of any Applicable Laws; (iii) conflict with, violate,
result in a breach of, constitute a default under (without regard to
requirements of notice, lapse of time, or elections of other Persons, or any
combination thereof) or accelerate or permit the acceleration of the performance
required by, any contracts or other

40



--------------------------------------------------------------------------------



 



      instruments to which SD is a party; or (iv) require any consent, approval,
or authorization of, or filing of any certificate, notice, application, report,
or other document with, any Governmental Authority or other Person that has not
been obtained or the failure to obtain which would cause a material adverse
effect on SD’s ability to perform its obligations under this Agreement.     (d)
  SD Gas and CO2 delivered to Oxy under this Agreement shall be free and clear
of any liens, security interests or other encumbrances or adverse claims of any
parties (including Royalty Obligations).

     9.3 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT BUT WITHOUT
LIMITING ANY OF OXY’S OR SD’S RIGHTS AND OBLIGATIONS UNDER THE CONSTRUCTION
MANAGEMENT AGREEMENT, NEITHER OXY NOR SD MAKES, AND EACH HEREBY DISCLAIMS, ANY
AND ALL EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES, STATUTORY OR
OTHERWISE, INCLUDING WARRANTIES OF FITNESS FOR PARTICULAR PURPOSE, WARRANTIES OF
MERCHANTABILITY, OR WARRANTIES AS TO QUALITY OR CONFORMANCE WITH DESCRIPTION OR
SAMPLE.
ARTICLE X
ACCOUNTING AND PAYMENTS
     10.1 Data to be Supplied by Oxy. Oxy agrees to furnish to SD Monthly
statements regarding the Century Plant and any other amounts due from SD
pursuant to Sections 3.3(b), 3.5(f), 4.6(d) and Article VI on or before the
twentieth (20th) day of the following Month. The Parties shall cooperate in
determining the form of such monthly statement.
     10.2 Data to be Supplied by SD. SD agrees to furnish to Oxy Monthly
statements regarding each of the Pikes Peak Plant, Grey Ranch Plant or Mitchell
Plant as to those Months during which SD delivered to Oxy at the Legacy Plant
Delivery Points CO2 from such plant and any other amounts due from Oxy pursuant
to Sections 3.3(c), 3.3(j), 3.5(g), 4,6(a) and 4.11. The aforesaid monthly
statements shall be delivered to Oxy on or before the twentieth (20th) day of
the following Month. The Parties shall cooperate in determining the form of such
monthly statements.
     10.3 Invoices.

  (a)   Each Party owed any amounts pursuant to this Agreement from the other
Party shall invoice the other Party as soon as practicable after it has received
the information needed to compute such amounts (but in any event no more
frequently than Monthly), and the amounts covered by each such invoice shall be
due within thirty (30) days following the date the recipient of the invoice
received the same.     (b)   If the Party receiving an invoice hereunder in good
faith disputes all or any portion of such invoice, it may notify the invoicing
Party in writing of

41



--------------------------------------------------------------------------------



 



      the basis for such dispute. The Party receiving the invoice shall pay the
undisputed portion of the invoice. No payment of any amount reflected on an
invoice shall constitute any limitation or waiver of each Party’s rights
pursuant to Section 10.4. The nonpayment by a Party of any amount disputed by
such Party and for which a notice has been given to the other Party pursuant to
the preceding provisions shall not give rise to a default hereunder; provided,
upon the resolution of such dispute any amount determined (whether by mutual
agreement, judgment or otherwise) to be owed by the disputing Party shall be
paid within fifteen (15) Business Days after such determination together with
interest thereon pursuant to Section 12.6(a) from the due date of the original
invoice until paid.     (c)   Each Party shall pay or cause to be paid in U.S.
Dollars in immediately available funds all amounts which become due and payable
by such Party hereunder to a bank account or accounts designated by and in
accordance with instructions issued by the Party entitled to receive the
payment.

     10.4 Auditing. Each Party shall have the right at reasonable business hours
to examine the books, records and measurement documents of the other Party to
the extent necessary to verify the accuracy of any statement, payment,
calculation or determination made pursuant to the provisions of this Agreement
for any calendar year within two calendar years following the end of such
calendar year. If any such examination shall reveal, or if either Party shall
discover, any error or inaccuracy in its own or the other Party’s statement,
payment, calculation or determination, then proper adjustment and correction
thereof shall be made as promptly as practicable thereafter, except that no
adjustment or correction shall be made if more than three (3) Years have elapsed
since the error or inaccuracy occurred.
     10.5 Waiver of Lien Rights. Each Party fully waives and releases any and
all rights that it may have under Applicable Law to retain (or encumber with a
lien or security interest) any SD Gas, Residue Gas, Century Plant Products,
Century Plant CO2, Legacy Plant Oxy CO2, SD Equity CO2, Subject CO2 or CO2
acquired by Oxy pursuant to this Agreement in partial or full satisfaction of,
or to secure the payment of, any amount due to such Party from the other Party
pursuant to this Agreement.
     10.6 Set Off Rights. If any amount (other than amounts being disputed in
good faith pursuant to Section 10.3(b)) becomes due and payable pursuant to the
terms of this Agreement and has not been paid by the Party required to pay the
same (an “Outstanding Amount”), the other Party may set off the Outstanding
Amount against any amounts owed or to become owing by such other Party pursuant
to this Agreement to the Party that has failed to pay the Outstanding Amount.
ARTICLE XI
SCHEDULES
     11.1 Completion of Century Facilities.

42



--------------------------------------------------------------------------------



 



  (a)   At least twelve (12) Months prior to the anticipated Selexol Unit
In-Service Date, SD shall provide Oxy with a written notice specifying a two
(2) Month window within which SD anticipates the occurrence of the Selexol Unit
In-Service Date. Thereafter, at least six (6) Months, three (3) Months and one
(1) Month prior to the anticipated Selexol Unit In-Service Date, SD shall
provide additional notices to Oxy specifying the anticipated Selexol Unit
In-Service Date, each of which may specify a window for such Unit 1 In Service
Date that is forth-five (45) days, thirty (30) days and fifteen (15) days,
respectively. SD shall use commercially reasonable efforts to assure that the
Selexol Unit In-Service Date occurs within the windows specified in the notices
delivered pursuant to this Section 11.1(a).     (b)   At least twelve
(12) Months prior to the anticipated Century Facilities In-Service Date, SD
shall provide Oxy with a written notice specifying a two (2) Month window within
which SD anticipates the occurrence of the Century Facilities In-Service Date.
Thereafter, at least six (6) Months, three (3) Months and one (1) Month prior to
the anticipated Century Facilities In-Service Date, SD shall provide additional
notices to Oxy specifying the anticipated Century Facilities In-Service Date,
each of which may specify a window for such Century Facilities In-Service Date
that is forty-five (45) days, thirty (30) days and fifteen (15) days,
respectively. SD shall use commercially reasonable efforts to assure that the
Century Facilities In-Service Date occurs within the windows specified in the
notices delivered pursuant to this Section 11.1(b).

     11.2 Operations Reporting and Other Information.

  (a)   The Century Plant operator shall provide the non-operator a monthly
report on or before the twentieth (20th) day of each Month which includes,
(i) for each day of the previous Month: (A) runtime, (B) loss, (C) SD Gas MSCF,
(D) SD Gas Btus, (E) Residue Gas MSCF, (F) Residue Gas Btus, (G) Century Plant
CO2 MSCF, (H) Century Plant CO2 Btus and (I) plant balance, and (ii) for the
previous month: (A) the monthly total of each of the daily reported values and
(B) plant product barrels, in a mutually agreeable format.     (b)   Each Party
shall endeavor to keep the other Party informed of any current or anticipated
operational or commercial constraints, events of Force Majeure, maintenance or
repairs, impacting such Party’s ability to perform its obligations pursuant to
this Agreement. In addition, each Party shall furnish such other information as
the other Party may reasonably request.

43



--------------------------------------------------------------------------------



 



ARTICLE XII
REMEDIES
     12.1 Termination Rights. The Parties agree that this Agreement may be
terminated only in accordance with the provisions of this Section 12.1 and each
Party waives any other rights that such Party may have under Applicable Laws to
terminate this Agreement.

  (a)   Oxy, on one hundred eighty (180) days prior written notice to SD, may
terminate this Agreement at any time; provided, in order for such termination to
be effective, Oxy, on or before expiration of such one hundred eighty (180) day
period, shall (i) pay to SD the full amount of the Section 4.9 Payment under
Section 4.9(c), calculated as if the “Adjusted Annual Oxy CO2 Percentage”
specified by Oxy is 0%, (ii) cause full title and interest in the Century
Facilities to be transferred to SD (such transfer to SD to be without any
representations or warranties from Oxy [save for standard representations with
respect to ownership and title], and to be without any ongoing indemnification
obligations from Oxy), and (iii) to pay to SD 100% of the portion of the cost to
construct the Century Facilities paid by SD (i.e., in excess of any amounts paid
by Oxy for the construction of the Century Facilities), as amortized (i.e.,
reduced) using the same amortization schedule that Oxy elects to use in respect
of the Century Facilities. SD, by written notice to Oxy, may elect to accept
such termination by Oxy without the delivery of title to the Century Facilities.
Within a reasonable period of time following request by Oxy, SD shall provide to
Oxy the amount described in clause (iii) above.     (b)   SD, on one hundred
eighty (180) days prior written notice to Oxy, may terminate this Agreement at
any time, provided that such a termination shall not be effective except and
until SD has delivered to Oxy a payment equal to the sum of (i) the full amount
of the Section 4.9 Payment under Section 4.9(c), calculated as if the “Adjusted
Annual Oxy CO2 Percentage” specified by SD is 0%, and (ii) 100% of the then
current book value of the Century Facilities (including all initial costs of
constructing the Century Facilities, as well as all capital costs subsequently
incurred by Oxy in respect of the Century Facilities), such book value to be
calculated in accordance with generally accepted accounting principles. Within a
reasonable period of time following request by SD, Oxy shall provide to SD the
amount described in clause (iii) above.

     12.2 Payment Obligations. If a Party fails to pay when due any payment
under this Agreement and such failure is not remedied within fifteen
(15) Business Days after written notice thereof from the other Party, interest
shall thereafter accrue on such amounts at the rate set forth in Section 12.6.
     12.3 Other Obligations. If a Party fails to comply with any of its
obligations under this Agreement (excluding the obligations covered by
Article III or IV) and such

44



--------------------------------------------------------------------------------



 



failure is not remedied for thirty (30) days after written notice thereof, or if
the failure is not reasonably capable of cure within thirty (30) days, then such
Party has not commenced to cure the failure within said thirty (30) day period
and is not diligently pursuing the cure in good faith thereafter, then (except
as otherwise explicitly set forth in this Agreement) the sole remedy of such
Party shall be to sue the defaulting Party for damages.
     12.4 Waiver of Consequential Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY BUT WITHOUT LIMITING THE RIGHTS AND OBLIGATIONS OF THE PARTIES PURSUANT
TO SECTIONS 4.6, 4.7 AND 4.8 AND THIS ARTICLE XII, IN NO EVENT SHALL A PARTY
EVER BE LIABLE TO THE OTHER PARTY, AND EACH PARTY HEREBY WAIVES AND RELEASES THE
OTHER PARTY, WITH RESPECT TO ANY CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT FOR ANY LOST OR PROSPECTIVE PROFITS OR ANY OTHER SPECIAL,
CONSEQUENTIAL, INCIDENTAL OR INDIRECT LOSSES OR DAMAGES FROM ITS PERFORMANCE
UNDER THIS AGREEMENT OR FOR ANY FAILURE OF PERFORMANCE HEREUNDER OR RELATED
HERETO, WHETHER ARISING OUT OF BREACH OF CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE.
     12.5 Effect of Termination. Termination of this Agreement for any reason
shall not affect (a) Oxy’s obligation to deliver to SD Residue Gas and Century
Plant Products resulting from the treatment of SD Gas at the Century Plant prior
to such termination, (b) each Party’s payment obligations pursuant to Article X
with respect to amounts due under this Agreement that are attributable to
periods prior to such termination, (c) any Party’s indemnification obligations
under this Agreement or (d) any other obligations of either Party which by their
nature are to be performed after termination of this Agreement.
     12.6 Past Due Interest. (a) Amounts that become due pursuant to
Section 10.3(b) shall bear interest at the lesser of the highest legally
permissible rate or LIBOR plus 2%.
          (b) If either Party fails to pay any amount payable to the other Party
hereunder when due (excluding amounts covered by Section 12.6(a)), interest
thereon shall accrue and be payable at the lesser of the highest legally
permissible rate or LIBOR plus 7% from the date when payment was due until the
date payment is made.
     12.7 Reasonable Damages. The Parties acknowledge and agree that the terms,
conditions and amounts fixed as liquidated damages and exclusive remedies
pursuant to Sections 3.3, 4.7, 4.8, 4.9 and 12.1, are reasonable, considering
the loss of revenues and the actual costs that either Party will incur if the
other Party fails to satisfy the delivery, take and treating obligations (as
applicable) set forth in Sections 4.1 and 3.1. The amounts and terms of such
liquidated damages and exclusive remedies are agreed upon and fixed hereunder by
the Parties because of the difficulty of ascertaining the exact amount of losses
and/or costs that will be actually incurred by SD or Oxy in such event, and the
Parties hereby agree that all such amounts are a reasonable estimate of SD’s or
Oxy’s probable loss (and are not a penalty) and that such amounts shall be
applicable regardless of the amount of such lost revenues and increased costs
actually incurred by such Party.

45



--------------------------------------------------------------------------------



 



ARTICLE XIII
INDEMNIFICATION AND RELEASE
     13.1 Employee; Third Person Claims. Each Party (the “Indemnifying Party”)
shall indemnify, protect, defend and hold harmless the other Party and
Affiliates of the other Party (the “Indemnified Parties”) from and against
(i) any and all Claims arising out of the performance of this Agreement made by
the employees working at the Century Plant of the Indemnifying Party or the
employees of contractors or subcontractors of the Indemnifying Party involved in
work related to the Century Plant, (ii) any and all Claims arising out of the
performance of this Agreement made by Persons other than a Party or its
Affiliates for bodily injury to or death of, or damage to or loss of property
of, such Person and caused or contributed to by the gross negligence of the
Indemnifying Party, and (iii) any losses or Claims arising out of a breach by
such Party of its representations as set forth in this Agreement. THE AFORESAID
INDEMNIFICATION OBLIGATIONS SHALL APPLY EVEN IF THE NEGLIGENCE OR GROSS
NEGLIGENCE OF ANY ONE OR MORE OF THE INDEMNIFIED PARTIES CAUSED OR CONTRIBUTED
TO SUCH CLAIM; PROVIDED, AS TO CLAIMS COVERED BY CLAUSE (ii) PRECEDING THE
INDEMNIFYING PARTY SHALL NOT BE OBLIGATED TO PROVIDE INDEMNIFICATION FOR THE
PORTION (IF ANY) OF SUCH CLAIMS DETERMINED TO HAVE BEEN CAUSED BY THE NEGLIGENCE
OR GROSS NEGLIGENCE OF ANY ONE OR MORE OF THE INDEMNIFIED PARTIES.
     13.2 Release. Each Party (the “Releasing Party”) hereby waives and releases
the other Party and Affiliates of the other Party from any damage to or
destruction or loss of property owned or in the possession of the Releasing
Party or Affiliates of the Releasing Party caused in whole or in part by the
other Party or Affiliates of the other Party (the “Released Parties”) INCLUDING
DAMAGES, DESTRUCTION OR LOSS DUE TO THE NEGLIGENCE, GROSS NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT OF ANY OF THE RELEASED PARTIES; provided, during any
period that SD is responsible for obtaining all risk physical damage insurance
coverage for the Century Plant pursuant to Section 3.3(k)(iii), SD shall be
responsible for any physical damage to or physical loss of the Century Plant.
ARTICLE XIV
FORCE MAJEURE
     14.1 Force Majeure.

  (a)   If either Party is rendered unable, wholly or in part, by Force Majeure
to carry out its obligations under this Agreement, it is agreed that, on such
Party’s giving notice and reasonably full particulars of such Force Majeure to
the other Party promptly after the occurrence of such Force Majeure event, then
the obligations of the Party giving such notice, so far as they are affected by
such Force Majeure event, shall be suspended during the continuance of such
Force Majeure event, but for no longer period than such Force Majeure event
could be remedied with all reasonable efforts (except as provided in
Section 14.2).

46



--------------------------------------------------------------------------------



 



  (b)   As used in this Agreement, “Force Majeure” events shall include any
events or circumstances (or any combination of events and/or circumstances) not
within the reasonable control, directly or indirectly, of the Party affected,
but only if and to the extent that: (i) such event(s) and/or circumstance(s),
despite the exercise by such Party of the Standards of a Reasonable and Prudent
Person, cannot be prevented, avoided or removed by such Party, (ii) such
event(s) and/or circumstance(s) causes or results in a failure by such Party to
perform its obligations under this Agreement, and (iii) such Party has taken all
reasonable precautions, exercised due care and has taken reasonable alternative
measures in order to avoid the effect of such event(s) and/or circumstance(s) on
such Party’s ability to perform such obligations and to mitigate the
consequences thereof. “Force Majeure” events include:

  (i)   any act of God or the public enemy, fire, explosion, flood, war,
terrorism, national emergency, riot, sabotage or embargo, in each case affecting
the physical operation of or, in the case of an asset not owned or controlled by
such Party, the ability to utilize, (A) the Century Plant or any of the Legacy
Plants, (B) any of the pipelines from the SD Upstream Compressor Facilities to
the Century Plant or to the Legacy Plants, as applicable, (C) any of the
pipelines through which Residue Gas is transported from the Century Plant to the
applicable transmission pipeline, (D) any of the pipeline through which CO2 is
transported from the Century Plant or any of the Legacy Plants, as applicable,
to the Denver City Facilities, (E) the SD Upstream Compressor Facilities, and
(F) the Denver City Facilities (collectively, the “FM Assets”);     (ii)   any
Labor Difficulties from whatever cause arising and whether or not the demands of
the employees involved are within the power of the claiming Party to concede, in
each case affecting the physical operation of, or the ability to utilize, any of
the FM Assets;     (iii)   compliance with any order, action, direction or
request of any Governmental Authority or with any Applicable Law not brought
about by any action or omission on the part of the Party claiming the Force
Majeure, in each case affecting the physical operation of, or the ability to
utilize, the FM Assets; and     (iv)   failure of any utilities, or lack of
access or adequate supply of any utilities (including water), needed to operate
a FM asset.

  (c)   Notwithstanding the terms of Section 14.1(b), “Force Majeure” shall
expressly exclude the following events:

  (i)   the negligence or misconduct of the Party (or any of its Affiliates)
claiming Force Majeure relief in connection with the performance

47



--------------------------------------------------------------------------------



 



      or non-performance of the terms of this Agreement or any related activity;
    (ii)   late delivery of equipment or materials (unless caused by an
independent Force Majeure event);     (iii)   changes in costs of goods and
services, changes in costs of regulatory or other compliance with Applicable
Laws and regulations;     (iv)   failure of such Party’s subcontractors to
perform (unless caused by an independent Force Majeure event);     (v)  
economic hardship, the lack of finances, or economic convenience; and     (vi)  
the failure of either Party to pay money pursuant to the terms of this
Agreement.

     14.2 Strikes and Lockouts. It is understood and agreed that the settlement
of strikes or lockouts shall be entirely within the discretion of the Party
suffering the Labor Difficulties and that the above requirement that any Force
Majeure shall be remedied with all reasonable dispatch shall not require the
settlement of the Labor Difficulties by acceding to the demands of any opposing
party when such course is inadvisable in the discretion of the Party suffering
the Labor Difficulties. Notwithstanding the foregoing a Party suffering Labor
Difficulties shall act in good faith with respect to the other Party when
attempting to remedy such Labor Difficulties.
     14.3 Reference to Expert. Any dispute between the Parties with respect to
matters addressed in Article XIV shall be resolved pursuant to Section 16.5(b).
ARTICLE XV
INSURANCE
     15.1 Coverages. Each Party shall procure and maintain during the Term the
insurance coverages set forth on Exhibit D.
     15.2 Certificates: Proof of Loss. On or before the required date for the
insurance to be provided hereunder, each Party shall furnish certificates of
insurance to the other Party evidencing the insurance required of such Party
pursuant to this Agreement.
ARTICLE XVI
GENERAL PROVISIONS
     16.1 Relationship of the Parties. The Parties do not intend to create, and
this Agreement shall not be construed to create, a partnership, joint venture or
any fiduciary relationship between the Parties.

48



--------------------------------------------------------------------------------



 



     16.2 No Third Party Beneficiaries. This Agreement is intended to be solely
for the benefit of Oxy and SD, their successors and permitted assignees, and is
not intended to and shall not confer any rights or benefits on any other Person.
     16.3 Confidentiality. Unless required by Applicable Laws or the rules of
any recognized, national stock exchange, neither Party shall disclose or
otherwise make available to any other Person (other than such Party’s
Affiliates, employees, contractors and subcontractors thereof, officers,
directors, legal advisors, financial advisors, accountants, prospective lenders
and assignees; provided, as a condition to such disclosure each such Person
shall agree to maintain the confidentiality of such information) any information
regarding the Century Facilities, the existence of or the terms of this
Agreement, or information made available by SD to Oxy pursuant to Section 4.5
(“Confidential Information”) without the prior written consent of the other
Party. Confidential Information shall not include information which (a) the
Party can demonstrate was known to it prior to its disclosure by the other
Party; (b) is, or later becomes, public knowledge without breach of this
Agreement by such Party; (c) was received by such Party from a third party
without obligation of confidentiality; or (d) is developed by such Party
independently from Confidential Information received from the other Party, as
evidenced by appropriate documentation. In the event that disclosure is required
by court order or a Governmental Authority, the Party subject to such
requirement shall promptly notify the other Party and will use reasonable
efforts to obtain protective orders or similar restraints with respect to such
disclosure. The Parties acknowledge and agrees that, in the event of any breach
or threatened breach of this Section 16.3 by either Party or its Affiliates, the
other Party would be irreparably harmed and could not be made whole by monetary
damages recoverable under this Agreement. Accordingly, in addition to any other
remedy to which a Party may be entitled at law or in equity, and notwithstanding
any other provision in this Agreement, a Party shall be entitled to an
injunction or injunctions (without the posting of any bond and without proof of
actual damages) to prevent breaches or threatened breaches of, or to compel
specific performance of, the provisions of this Section 16.3, and neither Party,
its Affiliates, nor its representatives shall oppose the granting of such relief
in any court of competent jurisdiction provided the request for injunction is
reasonable. For the purpose of this Section 16.3, the Parties, on their and
their Affiliates’ behalf, hereby irrevocably agree to submit to the
non-exclusive jurisdiction of any court or tribunal of competent jurisdiction in
which a claim for injunction is brought. In the event such injunctive relief is
sought, the losing Party agrees to reimburse the prevailing Party for all costs,
including reasonable legal counsel fees, incurred by the prevailing Party.
     16.4 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF TEXAS, WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF.
     16.5 Disputes; Jurisdiction.

  (a)   EXCEPT AS PROVIDED IN SECTION 16.5(b), ANY DISPUTE ARISING UNDER OR
RELATING TO THIS AGREEMENT OR THE RIGHTS AND DUTIES OF THE PARTIES ARISING OUT
OF THIS AGREEMENT MAY BE BROUGHT ONLY IN THE UNITED STATES

49



--------------------------------------------------------------------------------



 



      DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS (OR IF THAT COURT
REFUSES JURISDICTION, THE DISTRICT COURT OF THE STATE OF TEXAS SITTING IN AND
FOR HARRIS COUNTY) AND NOT IN ANY OTHER COURT OR TRIBUNAL. EACH PARTY SUBMITS
ITSELF AND ITS PROPERTY TO THE PERSONAL JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS AND THE COURTS OF THE STATE OF
TEXAS SITTING IN AND FOR HARRIS COUNTY, IN ANY SUCH ACTION. EACH PARTY WAIVES
ANY OBJECTION THAT IT NOW OR IN THE FUTURE MAY HAVE TO THE VENUE OF ANY SUCH
ACTION AND ANY RIGHT TO ASSERT THAT THE COURT IS INCONVENIENT, AND AGREES NOT TO
RAISE ANY SUCH OBJECTION OR ASSERTION.     (b)   Notwithstanding anything to the
contrary in Section 16.5(a) (but subject to Section 16.5(c)), if pursuant to any
of the other terms of this any dispute is specifically required to be resolved
pursuant to this Section 16.5(b), such dispute shall be resolved as follows:

  (i)   No later than three (3) Business Days after the date either Party
delivers to the other Party written notice of such dispute, the Parties shall
meet for a period not to exceed three (3) Business Days and attempt in good
faith to resolve such dispute;     (ii)   If the Parties are unable to resolve
such dispute within such three (3) Business Day period, either Party may demand
by written notice to the other Party that such dispute be considered jointly by
an Executive Officer of each Party. No later than three (3) Business Days after
the date of such notice, each Party shall cause its Executive Officer to meet
with the other Party’s Executive Officer and attempt in good faith to resolve
such dispute. Any decision of the Parties’ Executive Officers with respect to
such dispute shall be final and binding on the Parties;     (iii)   If the
Parties’ Executive Officers are unable to resolve such dispute within a five
(5) Business Day period, then either Party may demand by written notice to the
other Party that such dispute be resolved by an independent and impartial
individual of national standing with relevant qualifications and experience
appointed by an agreement between the Parties (a “Sole Expert”). If the Parties
fail to agree on the Sole Expert, either Party may request that the
International Institute for Conflict Prevention and Resolution appoint the Sole
Expert. Any Sole Expert so appointed shall be acting as an expert and not as an
arbitrator. The Sole Expert shall issue a decision with respect to such dispute
no later than twenty (20) Business Days after the date such dispute is referred
to the Sole Expert. The decision of the Sole Expert with respect to such

50



--------------------------------------------------------------------------------



 



      dispute shall (expect in the case of manifest error or fraud) be final and
binding on the Parties. The decision of the Sole Expert may include a
requirement that a Party specifically perform any obligation of such Party that
is part of the subject matter of the applicable dispute. The costs and expenses
of the Sole Expert shall be borne equally by the Parties.     (iv)   It is the
intent of the Parties that the dispute resolution proceedings described in this
Section 16.15(b) shall be conduced expeditiously, without initial recourse to
the courts (except on account of equitable relief as provided below), and
without interlocutory appeals of the decisions to the courts. However, if a
Party refuses to honor its obligations under this Section 16.5(b), the other
Party may obtain appropriate relief in the court referenced in Section 16.5(a)
compelling performance under this Section 16.5(b). Any and all of the Sole
Experts’ orders and decisions may be enforced if necessary by the court
referenced in Section 16.5(a). EACH PARTY AGREES THAT DISPUTE RESOLUTION
PURSUANT TO THIS SECTION 16.5(b) SHALL BE THE EXCLUSIVE METHOD FOR RESOLVING ALL
DISPUTES COVERED BY SECTION 16.5(b) AND THAT IT WILL NOT COMMENCE AN ACTION OR
PROCEEDING, EXCEPT AS PROVIDED IN THIS SECTION 16.5(b).

  (c)   Notwithstanding anything to the contrary other than (and subject to)
Section 16.5(b), each Party may bring actions in the court referenced in
Section 16.5(a) seeking injunctions to prevent any breach or violation of this
Agreement or seeking to compel performance with the terms and provisions of this
Agreement.

     16.6 Effect of Waiver. No waiver by a Party of any one or more defaults by
the other Party in the performance of this Agreement shall operate or be
construed as a waiver of any future default or defaults, whether of a like or
different character.
     16.7 Assignment. Neither Party may assign this Agreement nor any of its
rights hereunder without the prior written consent of the other Party, such
consent not to be unreasonably withheld or delayed; provided, each Party shall
have the right to assign this Agreement or any of its rights hereunder to one of
its Affiliates without the consent of the other Party. A Party may withhold its
consent to any proposed assignment if such Party determines in good faith that
the proposed assignee does not have the financial, technical or operating
ability to guarantee proper and timely payment and performance of the
obligations of the assignor Party under this Agreement. With respect to any
assignment effectuated in accordance with the terms of this Section 16.7 to a
non Affiliate, the assignor Party (a) shall be released from and not be liable
for any obligations arising under this Agreement that are attributable to any
period from and after the effective date of such assignment, and (b) shall
remain liable for all obligations on the part of the assignor Party arising
under this Agreement that are attributable to any period prior to the effective
date of such assignment.

51



--------------------------------------------------------------------------------



 



With respect to any assignment effectuated in accordance with the terms of this
Section 16.7 to an Affiliate, the assignor Party shall remain liable with the
Affiliate (on a joint and several basis) for all obligations on the part of the
assignor Party arising under this Agreement that are attributable to any period
prior to or after the effective date of such assignment.
     16.8 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     16.9 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter hereof and supersedes all
prior agreements, representations and understandings, written or oral,
pertaining thereto.
     16.10 Amendments. No modifications, amendments, or other changes in or to
this Agreement will be binding on any Party unless consented to in writing by
each Party.
     16.11 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of that prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of that provision in any other jurisdiction.
     16.12 Notices. All notices, statements, and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been properly given when deposited in the United States Mail, postage
prepaid, sent by mutually acceptable electronic means, delivered by Western
Union telegraph or courier service with charges prepaid, or transmitted by a
facsimile transmission device (telecopier), as the case may be, followed by
delivery of the original, and addressed as follows:
If to Oxy:

For contractual matters (including accounting):

CO2 Contracts Coordinator
Occidental Permian Ltd.
5 Greenway Plaza, Suite 110
Houston, Texas 77046
Fax: 713-985-1742
Email: CO2_Contracts@oxy.com

For operational/nomination matters:

52



--------------------------------------------------------------------------------



 



CO2 Nominations Coordinator
Occidental Permian Ltd.
5 Greenway Plaza, Suite 110
Houston, Texas 77046
Fax: 713-985-1286
Email: CO2_Nominations@oxy.com

For all matters other than operational/nomination or contractual matters:

President and General Manager
Occidental Permian Ltd.
5 Greenway Plaza, Suite 110
Houston, Texas 77046
Fax: 713-985-8952
Email: ken_dillon@oxy.com

with copy to:

Vice President Acquisitions and Corporate Finance
Oxy USA Inc.
10889 Wilshire Boulevard
Los Angeles, California 90024
Fax: 310-443-6435
Email: todd_stevens@oxy.com

and

Occidental Oil and Gas Corporation
Vice President and General Counsel
10889 Wilshire Boulevard
Los Angeles, California 90024
Fax: 310-443-6192
Email: michael_preston@oxy.com

53



--------------------------------------------------------------------------------



 



If to SD:

For contractual matters:

Senior Counsel
SandRidge Energy, Inc.
123 Robert S. Kerr Avenue
Oklahoma City, OK 73102
Fax: 405-753-5988
Email: scargill@sdrge.com
For accounting matters:
Assistant Controller — Midstream
SandRidge Energy, Inc.
123 Robert S. Kerr Avenue
Oklahoma City, OK 73102
Fax: 405-463-5512
Email: shopkins@sdrge.com
For operational matters:
Manager of Treating and Processing
SandRidge Energy, Inc.
123 Robert S. Kerr Avenue
Oklahoma City, OK 73102
Fax: 405-753-5986
Email: cmidkiff@sdrge.com
For nomination matters:
CO2 Coordinator
6 Desta Drive, Suite 6300
Midland, Texas 79705
Fax: 432-687-4244
Email: bharryman@sdrge.com
or, to such other address as either Party shall hereafter notify the other from
time to time. If an emergency affects significantly the ability of a Party to
perform under this Agreement, such Party shall notify the other Party by
telephone or in person as soon as possible of the event, the consequences and
anticipated duration of such emergency and confirm such notification in writing
as soon thereafter as is practicable. Notices shall be effective upon receipt.
From time to time the Parties may mutually agree to the delivery of nominations,
operating information regarding the Century Facilities or other similar
information through electronic means, in which

54



--------------------------------------------------------------------------------



 



case such agreement shall be evidenced by a letter agreement or other instrument
supplementing this Agreement.
     16.13 Authorized Representatives. In order to secure effective cooperation
and to deal on a prompt and orderly basis with the various scheduling and
administrative issues which may arise in connection with the rights and
obligations of the Parties hereunder, each Party shall appoint its own
Authorized Representative and notify the other Party in writing of such
representative’s name, address, e-mail address, facsimile and telephone number
within five days after the execution of this Agreement. Either Party may, at any
time, change the designation of its Authorized Representative, provided such
Party shall promptly notify the other Party in writing of such change. Each
Party’s Authorized Representative shall be authorized to administer, but not
modify or amend, this Agreement on behalf of such Party and agree upon
procedures and provide such information as is necessary for coordinating the
efforts of the Parties.
     16.14 Public Announcements. The Parties shall not, except as required by
Applicable Laws or the rules of any recognized national stock exchange,
(i) cause any public announcement to be made regarding this Agreement or the
Construction Management Agreement without the consent of the other Party, which
consent shall not be unreasonably withheld, or (ii) make any public statements
regarding the construction of the Century Facilities without using reasonable
efforts to consult the other Party; provided, in no event shall details of the
commercial terms of this Agreement or the Construction Management Agreement be
disclosed. If a Party shall be required to cause such a public announcement to
be made pursuant to any Applicable Laws or the rules of any recognized national
stock exchange, such Party shall endeavor to provide the other Party at least 48
hours prior written notice of such announcement.
     16.15 Power Marketing. To the extent Oxy has an Affiliate engaged in power
marketing, Oxy shall cause such Affiliate to offer the same services to SD,
where commercially reasonable, for no charge other than the cost of the
electricity.
Signature Pages Follow

55



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Parties have executed this Agreement as of the
Effective Date.

            OXY USA INC., a Delaware corporation


      By:   /s/ Todd A. Stevens         Todd A. Stevens, Vice President         
   

[Signature page to Gas Treating and CO2 Delivery Agreement]

 



--------------------------------------------------------------------------------



 



            SANDRIDGE EXPLORATION AND PRODUCTION, LLC


      By:   /s/ Tom L.Ward         Tom L.Ward, Chairman,        Chief Executive
Officer and President     

[Signature page to Gas Treating and CO2 Delivery Agreement]

 